Exhibit 10.2

Execution Version

ASSET PURCHASE AGREEMENT

BY AND AMONG

ARBOR-CROWLEY, INC.

BUYER,

AZZ incorporated,

AZZ,

and

AAA INDUSTRIES, INC.

SELLER

and

the Shareholders of Seller

identified on Schedule 3.3 attached hereto

SHAREHOLDERS

March 31, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Purchase and Sale    2    1.1    Purchased Assets    2    1.2   
Assumption of Specified Liabilities    5    1.3    Non-Assumption of Certain
Liabilities    6    1.4    No Expansion of Third-Party Rights    10 2.   
Closing Consideration; Adjustment; Allocation of Consideration    10    2.1   
Closing Consideration    10    2.2    Adjustment    12    2.3    The Closing   
14 3.    Representations and Warranties of Seller and the Shareholders    14   
3.1    Existence; Good Standing; Corporate Authority; Compliance With Law    14
   3.2    Authorization, Validity and Effect of Agreements    14    3.3   
Ownership of Capital Stock of Seller    15    3.4    Financial Statements    15
   3.5    Absence of Certain Changes or Events    16    3.6    Taxes    16   
3.7    Personal Property    17    3.8    Accounts Receivable    17    3.9   
Inventory    18    3.10    Business Property Rights    18    3.11    Real
Property    18    3.12    Title to Property; Encumbrances; Sufficiency of
Purchased Assets    22    3.13    Licenses and Permits    22    3.14   
Compliance with Law    22    3.15    Litigation    23    3.16    Contracts    23
   3.17    Labor Matters    24    3.18    Employee Plans    24    3.19   
Insurance    25    3.20    Environmental Matters    25    3.21    Customers and
Suppliers    26    3.22    No Brokers    26    3.23    No Other Agreements to
Sell the Purchased Assets    26    3.24    Accuracy of Information    27    3.25
   Knowledge    27    3.26    Books and Records; Internal Controls    27 4.   
Representations and Warranties of Buyer    27    4.1    Existence; Good
Standing; Corporate Authority; Compliance With Law    27    4.2   
Authorization, Validity and Effect of Agreements    28 5.    Survival of
Provisions/Indemnification    28    5.1    Survival of Provisions    28    5.2
   Indemnification by Seller and the Shareholders    29    5.3   
Indemnification by Buyer    30    5.4    Conditions of Indemnification    31



--------------------------------------------------------------------------------

   5.5    Limitations on Indemnification    32    5.6    AZZ Undertaking    33
6.    Other Covenants and Agreements    33    6.1    Restrictive Covenants    33
      6.1.1    Customer Restriction    33       6.1.2    Non-Raid    34      
6.1.3    Non-Competition    34       6.1.4    Reformation    35       6.1.5   
Injunctive Relief    35    6.2    Public Announcements    35    6.3    Execution
of Additional Documents    36    6.4    Costs and Expenses    36    6.5   
Transfer Taxes    36    6.6    Cooperation on Tax Matters; Business Records   
36    6.7    Allocation of Total Purchase Price    37    6.8    Proration of
Property Taxes    37    6.9    Offer of Employment    37    6.10    Guaranty of
Receivables    38    6.11    Real Estate Covenants and Conditions    39    6.12
   Right of First Refusal for Related Party Leased Equipment    41    6.13   
Purchase of Pollution Legal Liability Insurance    41    6.14    Replacement of
Seller’s Letter of Credit    42 7.    Closing Deliveries    43    7.1   
Seller’s and Shareholder’s Closing Deliveries    43    7.2    Buyer’s Closing
Deliveries    44 8.    Miscellaneous    44    8.1    Notices    44    8.2   
Binding Effect; Benefits    45    8.3    Entire Agreement    46    8.4   
Governing Law    46    8.5    Counterparts    46    8.6    Headings    46    8.7
   Waivers    46    8.8    Merger of Documents    47    8.9    Incorporation of
Exhibits and Schedules    47    8.10    Severability    47    8.11   
Assignability    47    8.12    Drafting    48    8.13    References    48   
8.14    Calendar Days, Weeks and Months    48    8.15    Gender; Plural and
Singular    48    8.16    Cumulative Rights    48    8.17    No Implied
Covenants    48    8.18    Attorneys’ Fees    48    8.19    Indirect Action   
48



--------------------------------------------------------------------------------

Exhibit

     A    Form of Bill of Sale, Assignment and Assumption Agreement B    Form of
Warranty Deed C    Form of Escrow Agreement D    Financial Statements E    Form
of Receivables Guaranty F    Kevin Irving Employment Agreement G    Form of
FIRPTA Certificate H    Purchased Assets Value and Assumed Liabilities Value
Calculation I    Laxman Alreja Consulting Agreement

Schedule

     1.1.1    Certain Purchased Assets 1.1.1(a)    Certain Leased Assets 1.1.2
   Excluded Assets 1.2A    Certain Assumed Liabilities 1.2B    Assumed Contracts
1.3(viii)    Minnesota Plant Liabilities 3.1    Subsidiaries 3.2    Seller’s and
Shareholders’ Third Party Consents Required 3.3    Ownership of Capital Stock of
Seller 3.5    Certain Changes or Events 3.6    Tax Matters 3.7    Condition of
Purchased and Leased Assets 3.10    Business Property Rights 3.11    Real
Property 3.11(b)    Leases 3.11(c)    Copies of Leases and Other Real Property
Documentation That Has Not Been Made Available to Buyer 3.12    Encumbrances
3.13    Licenses and Permits 3.14    Compliance with Law 3.15    Pending or
Threatened Litigation or Claims 3.16    Contracts 3.16(a)    Nonassignable
Contracts 3.17    Employment and Labor Agreements 3.18    Employee Plans 3.19   
Insurance 3.20    Environmental Matters 3.20(a)    Environmental Assessment
Reports 3.21(a)    Customers 3.21(b)    Suppliers 6.9    Employees of Seller and
Annual Compensation Rates 6.11.4    Title Policies



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of March 31, 2008, by
and among ARBOR-CROWLEY, INC., a Delaware corporation (“Buyer”), AZZ
incorporated, a Texas corporation (“AZZ”), AAA INDUSTRIES, INC., an Illinois
corporation for itself and its wholly owned subsidiaries identified on Schedule
3.1 (collectively, “Seller”), and Seller’s Shareholders identified on Schedule
3.3 (collectively, the “Shareholders”).

WHEREAS, the Shareholders are the record and beneficial owners of all of the
issued and outstanding capital stock of Seller;

WHEREAS, Seller is engaged in the galvanizing business (the “Business”) and
desires to sell to Buyer, and Buyer desires to acquire from Seller, all of the
Purchased Assets (as such term is hereinafter defined) in accordance with the
terms and conditions hereinafter set forth;

WHEREAS, AZZ is the record and beneficial owner of all of the issued and
outstanding capital stock of Buyer;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Purchase and Sale.

1.1 Purchased Assets.

1.1.1 On the terms and subject to the conditions contained in this Agreement, at
the Closing (as such term is hereinafter defined), Seller shall sell, assign,
grant, convey, transfer and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, the real property described in clause (xiii) of this
Section 1.1.1 and all of the assets and properties of Seller of every kind,
nature and description (wherever located) free of any Encumbrance (as hereafter
defined) and all indebtedness, including, without limitation, the Seller
Indebtedness (as hereafter defined), except the Excluded Assets (as such term is
hereinafter defined). The assets and properties to be sold, granted, conveyed,
transferred, assigned and delivered by Seller to Buyer hereunder are hereinafter
referred to collectively as the “Purchased Assets.” Without limiting the
generality of the foregoing, the Purchased Assets shall include, without
limitation, the following assets and properties of Seller (except any of the
following which are Excluded Assets):

(i) all accounts, notes, vendor rebate, agency commission, credit card and other
receivables (including, without limitation, amounts due from Seller’s customers
whether recorded as accounts, notes, vendor



--------------------------------------------------------------------------------

rebate, agency commission, credit card or other receivables or reductions in
accounts payable) and related deposits, security or collateral therefor
(including, without limitation, recoverable customer deposits of Seller);

(ii) all machinery, inventories, inventories of parts, computers, furniture,
furnishings, fixtures, office supplies and equipment, automobiles, trucks,
vehicles, returnable containers, tools and parts, raw materials and work in
process;

(iii) all drawings, blueprints, specifications, designs and data of Seller;

(iv) all technology, know-how, designs, devices, processes, methods, inventions,
drawings, schematics, specifications, standards, trade secrets and other
proprietary information, and all patents and applications therefor;

(v) all right, title and interest of Seller in and to the names “AAA
Galvanizers,” “AAA Galvanizing” and all other derivations thereof and all
trademarks and trade names, trademark and trade name registrations, service
marks and service mark registrations, copyrights and copyright registrations
relating specifically to such names, the applications therefor and the licenses
thereto, together with the goodwill and the business appurtenant thereto;
provided, however, Seller may use the name “AAA” and “AAA Industries” in
connection with any business that is not a galvanizing business or related to a
galvanizing business;

(vi) all catalogues, brochures, sales literature, promotional material, samples
and other selling material of Seller;

(vii) all books and records and all files, documents, papers, agreements, books
of account and other records pertaining to the Purchased Assets or to Seller’s
Business;

(viii) subject to the provisions of Section 1.1.4, all right, title and interest
of Seller under all contracts, agreements, leases, sales orders, purchase orders
and other commitments (whether oral or written) by which any of the Purchased
Assets are bound or affected, or to which Seller is a party or by which it is
bound (the “Contracts”), and that Buyer has requested be assigned to it pursuant
to Section 1.2 hereof;

(ix) all lists maintained by Seller of past, present and prospective customers
of Seller for the period in which the Seller has owned the Business;

(x) all goodwill relating to the Purchased Assets or Business as a going
concern;



--------------------------------------------------------------------------------

(xi) to the extent they are transferable, all governmental, establishment and
product licenses and permits, approvals, license and permit applications and
license and permit amendment applications;

(xii) all claims against third parties, whether or not asserted and whether now
existing or hereafter arising, related to the Business or the Purchased Assets
(including, without limitation, all claims based on any indemnities or
warranties in favor of Seller relating to the Business or any of the Purchased
Assets);

(xiii) except for the real property and improvements thereon of Seller located
in Cicero, Illinois (the “Cicero Real Property”), all real property owned by
Seller, together with all interests in such real property, all buildings,
improvements and other structures located on such real property, all uses,
easements, appurtenant rights and rights-of-way which benefit such real property
and all minerals (including, without limitation, oil, gas, clay, sand and all
other surface or subsurface minerals or materials and other substances of any
nature however mined or severed) (the “Owned Real Property”); and

(xiv) all right, title and interest of Seller in and to the following domain
name: www.aaagalvanizing.com, together with the goodwill and the business
appurtenant thereto.

Without limiting the generality of the foregoing, the Purchased Assets shall,
except as set forth in Section 1.1.2 hereof and except for certain machinery,
equipment and leasehold improvements which are leased by Seller attached hereto
as Schedule 1.1.1(a), include all assets which are held in connection with, or
used or held for use in the operations of the Business, including those set
forth in a detailed list of plant and equipment as of the Balance Sheet Date (as
such term is hereinafter defined) prepared from the accounting records of Seller
and attached hereto as Schedule 1.1.1, and all such assets of Seller as may have
been acquired by Seller which would be included on a list prepared in like
manner from such accounting records as of the Closing Date, except any such
assets which may have been disposed of since the Balance Sheet Date in the
ordinary course of business on a basis consistent with past practice.

1.1.2 Anything herein contained to the contrary notwithstanding, (i) all of
Seller’s cash, (ii) all rights of Seller relating to its joint venture with
Zinco Services, SRL, an Italian entity, including cash and assets of the joint
venture (which are not included on Seller’s balance sheet), (iii) the Cicero
Real Property and Seller’s plant and equipment attributable to the Cicero Real
Property (iv) certain other non-operating assets of Seller, which are not used
in, or relevant to, the Business, including the minute book and stock transfer
records of Seller and (v) Seller’s 2008 Lexus LS460 (collectively, the “Excluded
Assets”) are specifically excluded from the Purchased Assets and shall be
retained by Seller. The Excluded Assets are listed on Schedule 1.1.2 hereof.



--------------------------------------------------------------------------------

1.1.3 Subject to Section 1.1.4 hereof, at the Closing, Seller shall execute and
deliver to Buyer (i) a Bill of Sale, Assignment and Assumption Agreement, in the
form attached hereto as Exhibit A (the “Bill of Sale, Assignment and Assumption
Agreement”), under the terms of which Seller shall sell, grant, convey, assign,
transfer and deliver the Purchased Assets to Buyer, and (ii) such other bills of
sale, deeds, instruments of assignment and other usual and customary documents
as may be requested by Buyer in order to carry out the intentions and purposes
hereof, which shall include general warranty deeds in the Form of Exhibit B (the
“Deeds”) conveying the Owned Real Property to Buyer.

1.1.4 Notwithstanding the foregoing, this Agreement shall not constitute an
agreement to assign or transfer any Contract if an assignment or transfer or an
attempt to make such an assignment or transfer without the consent of a third
party would constitute a breach or violation thereof or affect adversely the
rights of Buyer or Seller thereunder; and any transfer or assignment to Buyer by
Seller of any interest under any such Contract that requires the consent or
approval of a third party shall be made subject to such consent or approval
being obtained. In the event any such consent or approval is not obtained on or
prior to the Closing Date and Buyer waives as of the Closing Date the condition
that such consent or approval be obtained, Seller shall continue to use all
reasonable efforts to obtain any such consent or approval after the Closing Date
until such time as such consent or approval has been obtained, and Seller will
cooperate with Buyer in any lawful and economically feasible arrangement to
provide that Buyer shall receive the interest of Seller in all benefits under
any such Contract, including without limitation performance by Seller as agent
if economically feasible; provided, however, that Buyer shall undertake to pay
or satisfy the corresponding liabilities for the enjoyment of such benefit to
the extent Buyer would have been responsible therefor hereunder if such consent
or approval had been obtained as of the Closing Date. Seller shall pay and
discharge, any and all reasonable out-of-pocket costs of seeking to obtain or
obtaining any such contractual consent or approval whether before or after the
Closing Date; provided, however, such reasonable out-of-pocket costs shall not
exceed $5,000. Nothing in this Section 1.1.4 shall be deemed a waiver by Buyer
of its right to have received on or before the Closing Date an effective
assignment of all of the Contracts it has requested be assigned to it nor shall
this Section 1.1.4 be deemed to constitute an agreement to exclude any Contracts
from the terms of this Agreement.

1.2 Assumption of Specified Liabilities. Upon the terms and subject to the
conditions set forth herein, subject however to Section 1.1.4 and 1.3 hereof,
and as additional consideration for Buyer’s purchase of the Purchased Assets,
Buyer shall, at Closing, assume, and covenant and agree to pay, perform and
discharge when due, only the following liabilities and obligations of Seller
(the “Assumed Liabilities”) listed on Schedule 1.2A hereof:

(i) liabilities for accounts payable and accrued wages associated with the
operation of the Business and reflected on the Seller’s balance sheet; and



--------------------------------------------------------------------------------

(ii) those liabilities or obligations of Seller accruing after the Closing Date
under the terms of a Contract or other obligation which is listed on Schedule
1.2B hereof.

Subject to Sections 1.1.4 and 1.3 hereof, at the Closing, Buyer shall execute
and deliver to Seller the Bill of Sale, Assignment and Assumption Agreement
assuming the Assumed Liabilities.

1.3 Non-Assumption of Certain Liabilities. Notwithstanding any other provision
of this Agreement, Buyer shall not assume, and shall not be deemed to have
assumed or be in any way liable for or subject to or have any obligation for or
with respect to, any liabilities or obligations of Seller of any kind, nature or
description whatsoever, except as expressly provided in this Section 1.3 or in
Section 1.2 hereof (the “Excluded Liabilities”). Anything in Section 1.2 hereof
or elsewhere herein to the contrary notwithstanding and without limiting the
generality of the foregoing, Buyer shall not assume, and shall not be deemed to
have assumed or be in any way liable for or subject to or have any obligation
for or with respect to, any of the following Excluded Liabilities:

(i) except as specifically provided in Section 1.2(i) or Section 6.9, any and
all claims, liabilities or obligations that arise prior to or on the Closing
Date in connection with persons employed or seeking to be employed, including
without limitation any and all such claims, liabilities or obligations that
arise out of, result from, or relate to (a) Employment and Labor Agreements,
Employee Policies and Procedures or Plans (as such terms are hereinafter
defined), (b) any National Labor Relations Board (“NLRB”) proceedings, (c) any
other matters arising out of the employment of people, such as workers’
compensation, wage and hour, safety and health, employment discrimination,
unfunded pension liability for vested and non-vested employees, vacation
accruals, and the like, and (d) any liability, including without limitation
federal and state income tax liability, by reason of Seller’s failure, through
any act or omission prior to or on the Closing, Date to comply with the
requirements of COBRA (as such term is hereinafter defined) with respect to any
“qualified beneficiary” (as defined in COBRA); or

(ii) any and all liabilities or obligations of Seller in respect of (x) any
Taxes (as such term is hereinafter defined) attributable to periods prior to or
ending or occurring on the Closing Date, or (y) any Taxes, legal, accounting,
brokerage, finder’s fees, or other expenses of whatsoever kind or nature
incurred by Seller or any partner, affiliate, director, employee or officer of
Seller as a result of the execution of this Agreement or the consummation of the
transactions contemplated hereby; or

(iii) any and all liabilities or obligations of Seller arising out of any
litigation, action, suit or proceeding based solely upon an event occurring, or
a



--------------------------------------------------------------------------------

claim arising (x) on or prior to the Closing Date (including, without
limitation, the litigation, actions, suits, proceedings and claims listed on
Schedule 3.15 hereof), or (y) after the Closing Date in the case of claims,
litigation, actions, suits or proceedings in respect of products sold or
services provided by Seller on or prior to the Closing Date and that Buyer can
demonstrate are attributable to acts performed or omitted by Seller on or prior
to the Closing Date; or

(iv) all warranties, liabilities or obligations to customers with respect to the
repair or replacement of any products which have been manufactured, sold or
otherwise provided by Seller on or prior to the Closing Date and which have been
shipped by Seller on or prior to the Closing Date; provided, however, Buyer
shall not provide any warranty work to customers with respect to any products
which have been manufactured, sold or otherwise provided by Seller on or prior
to the Closing Date without Seller’s prior written consent; or

(v) all warranties, liabilities or obligations to customers with respect to the
repair or replacement of any products which have been manufactured, sold or
otherwise provided by Seller on or prior to the Closing Date and which are
shipped by Buyer after the Closing Date; provided, however, Buyer shall be
responsible for any liabilities or obligations that may arise in connection with
the shipping of such products; or

(vi) any and all liabilities or obligations of Seller under any of the Contracts
assigned to Buyer hereunder based solely upon an event occurring or a claim
arising (x) on or prior to the Closing Date, or (y) after the Closing Date
solely to the extent that Buyer can demonstrate those liabilities and
obligations are attributable to acts performed or omitted by Seller on or prior
to the Closing Date; or

(vii) any and all liabilities or obligations of Seller arising out of this
Agreement; or

(viii) except as set forth on Schedule 1.3(viii), any and all liabilities or
obligations of Seller arising out of or related to Seller’s galvanizing plant in
Winsted, Minnesota arising (x) on or prior to the Closing Date, or (y) after the
Closing Date solely to the extent that Buyer can demonstrate those liabilities
and obligations are attributable to acts performed or omitted by Seller on or
prior to the Closing Date; or

(ix) any Release (as such term is hereinafter defined) or threat of Release into
the environment of a Hazardous Material (as such term is hereinafter defined)
(1) indicated in any environmental reports as listed on Schedule 3.20(a) with
respect to the Purchased Assets, or (2) at or from any property to which
Hazardous Material has been sent or arranged for shipment by Seller on or prior
to the Closing Date (hereafter a “Seller Environmental Condition”), including
without limitation (x) any suits, causes of action, proceedings, judgments,
administrative and judicial orders arising out of any matter relating to such
Seller



--------------------------------------------------------------------------------

Environmental Condition, (y) any liability arising in tort (strict or otherwise)
resulting from any such Seller Environmental Condition, and (z) any required
cleanup or full or partial remediation of such Seller Environmental Condition in
accordance with the provisions or requirements of any Environmental Law (as such
term is hereinafter defined); or

(x) (a) all obligations of the Seller for borrowed money or with respect to
deposits or advances of any kind, (b) all obligations of the Seller evidenced by
bonds, debentures, notes or similar instruments, including, without limitation,
any industrial revenue bonds, (c) all obligations of the Seller upon which
interest charges are customarily paid (excluding current accounts payable in the
ordinary course of business), (d) all obligations of the Seller under
conditional sale or other title retention agreements relating to property
acquired by the Seller, (e) all obligations of the Seller in respect of the
deferred purchase price of property or services (excluding current accounts
payable in the ordinary course of business), (f) all other indebtedness of the
types described herein of other persons or entities secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Encumbrance on property owned or acquired by the Seller,
whether or not such indebtedness secured thereby has been assumed by Seller,
(g) all guarantees by the Seller of the indebtedness of any other person or
entity, (h) all capital lease obligations of the Seller (not otherwise assumed
pursuant to this Agreement), (i) all obligations, contingent or otherwise, of
the Seller as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of the Seller, in
respect of bankers’ acceptances and (k) all of the Seller’s and Shareholder’s
fees relating to the transaction contemplated by this Agreement (collectively,
the “Seller’s Indebtedness”) The “Seller’s Indebtedness” shall include the
indebtedness of any other entity (including any partnership in which the Seller
is a general partner) to the extent the Seller is liable or could be liable
therefor as a result of the Seller’s ownership in, or other relationship with,
such other entity; or

(xi) any and all liabilities or obligations of Seller occurring prior to or
after the Closing Date with respect to any Contract, including, without
limitation, any Contract pursuant to which any counterparty to such Contract is
related to Seller by blood or “control” (as defined in Section 5.2), except for
any such Contract that is assumed by Buyer and set forth on Schedule 1.2B; or

(xii) any and all liabilities or obligations of Seller relating to the Cicero
Real Property and Seller’s plant and equipment attributable to the Cicero Real
Property;

(xiii) any and all liabilities or obligations of Seller regarding termination or
severance pay to salaried, non-exempt or hourly employees; or

(xiv) any and all liabilities or obligations due to Lexus Financial Services in
regard to Seller’s 2008 Lexus LS460 (Account Number 0046467685).



--------------------------------------------------------------------------------

As used herein, the term “CERCLA” means the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §9601 et seq., as amended.

As used herein, the term “COBRA” means the provisions of the Code, ERISA and the
Public Health Service Act enacted by Sections 10001 through 10003 of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (P.L. 99-272), including
any subsequent amendments to such provisions.

As used herein, the term “Code” means the Internal Revenue Code of 1986, as
amended.

As used herein, the term “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.

As used herein, the term “Environmental Laws” shall mean all applicable laws and
regulations (federal, state, and local) relating to pollution or to the
protection of public safety, public health, public welfare, industrial hygiene,
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including without limitation
(i) those laws and regulations relating to the Release or threatened Release of
Hazardous Materials and to the manufacture, generation, management, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, (ii) duties or requirements arising out of common law, and
(iii) judicial and administrative interpretations thereof.

As used herein, the term “Hazardous Material” shall mean (i) any chemicals,
materials, wastes or substances that are defined, regulated, determined or
identified as toxic or hazardous in any Environmental Law (including, without
limitation, substances defined as “hazardous substances,” “hazardous materials,”
or “hazardous waste,” “pollutant or contaminant,” “petroleum” or “natural gas
liquids” in CERCLA, the Hazardous Materials Transportation Act, the Resource
Conservation and Recovery Act, or comparable state and local statutes or in the
regulations adopted and publications promulgated pursuant to said statutes), and
(ii) any asbestos, polychlorinated biphenyls, urea formaldehyde, lead based
paint, petroleum, petroleum products, oil, solid waste, pollutants, and other
contaminants (whether or not regulated under any Environmental Law).

As used herein, the term “Release” shall mean emitting, depositing, leaking,
spilling, pumping, pouring, emptying, discharging, injecting, escaping,
leaching, dumping or disposing.

As used herein, the terms “Tax” or “Taxes” means all federal, foreign, state,
county, local or other net or gross income, gross receipts, sales, use,
transfer, transfer gains, ad valorem, value-added, franchise, production,
severance, windfall profit, withholding, payroll, employment, excise or similar
taxes, assessments, duties, fees, levies or other governmental charges (together
with any interest thereon, any penalties, additions to tax or additional amounts
with respect thereto and any interest in respect of such penalties, additions or
additional amounts).



--------------------------------------------------------------------------------

1.4 No Expansion of Third-Party Rights. The assumption by Buyer of any
liabilities of Seller hereunder shall in no way expand the rights or remedies of
any third party against Buyer as compared to the rights and remedies that such
third party would have had against Seller had Buyer not assumed such
liabilities. Without limiting the generality of the preceding sentence, the
assumption by Buyer of such liabilities shall not create any third-party
beneficiary rights.

2. Closing Consideration; Adjustment; Allocation of Consideration.

2.1 Closing Consideration. The total consideration for the Purchased Assets
shall consist of the following:

2.1.1 At the Closing, Buyer shall pay to Seller an amount equal to
$80,939,000.00 (the “Purchase Price”), as adjusted pursuant to this
Section 2.1.1, less (i) the Indemnity Deposit (as defined in Section 2.1.2(a)),
(ii) the Environmental Deposit (as defined in Section 2.1.2(b)), 50% of the
Pollution Legal Liability Premiums (as defined in Section 6.13) and (iii) 50% of
the filing fees previously paid by Buyer in connection with the filings made
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”) (the “Initial Payment”). The Initial Payment shall be made by wire
transfer to an account or accounts designated by Seller by written notice to
Buyer given at least two (2) business days prior to the Closing Date. Seller
shall deliver to Buyer an estimated balance sheet of the Seller as of the last
day of the calendar month preceding the month in which the Closing Date occurs
(the “Estimated Balance Sheet”), such balance sheet to be prepared in accordance
with generally accepted accounting principles. Seller shall determine the
“Purchased Assets Value” in accordance with Exhibit H determined based on the
Audited Financial Statements. If the Purchased Assets Value is greater than
$55,343,893 (calculated in accordance with Exhibit H), the Purchase Price shall
be increased by the amount by which the Purchased Assets Value is greater than
$55,343,893 (the “Asset Increase Adjustment Amount”). If the Purchased Assets
Value is less than $55,343,893 (calculated in accordance with Exhibit H) the
Purchase Price shall be decreased by the amount by which the Purchased Assets
Value is less than $55,343,893 (the “Asset Decrease Adjustment Amount”). Seller
shall also determine the “Assumed Liabilities Value” in accordance with Exhibit
H determined based on the Audited Financial Statements. If the Assumed
Liabilities Value is greater than $3,067,607 (calculated in accordance with
Exhibit H), the Purchase Price shall be decreased by the amount by which the
Assumed Liabilities Value is greater than $3,067,607 (the “Liability Increase
Adjustment Amount”). If the Assumed Liabilities Value is less than $3,067,607
(calculated in accordance with Exhibit H) the Purchase Price shall be increased
by the amount by which the Assumed Liabilities Value is less than $3,067,607
(the “Liability Decrease Adjustment Amount”).



--------------------------------------------------------------------------------

2.1.2 (a) At the Closing, Buyer also shall deposit $2,000,000 (such amount, the
“Indemnity Deposit”) with Regions Bank, an Alabama Banking Corporation, as
escrow agent (the “Escrow Agent”), which amount shall be held and disposed of
pursuant to the terms of this Agreement and an Escrow Agreement in substantially
the form attached hereto as Exhibit C (the “Escrow Agreement”). The Escrow
Agreement shall be executed and delivered by Buyer, Seller and the Escrow Agent
at the Closing. Provided no dispute then exists as to any Claim by Buyer of all
or a portion of the Indemnity Escrow Fund (as defined below) and after giving
effect to any additional payments in satisfaction of Seller’s and the
Shareholders’ representations, warranties, covenants and obligations under this
Agreement, the Indemnity Escrow Fund will be released to Seller on May 14, 2009
(the “Escrow Termination Date”), and the Escrow Agreement shall thereupon
terminate. To the extent a dispute does exist as to a Claim or Claims on the
Escrow Termination Date, an amount equal to the amount of such Claim or Claims
will be withheld from such remaining Indemnity Escrow Fund and will continue to
be held in accordance with the provisions of this Agreement and the Escrow
Agreement until such Claim or Claims have been fully resolved. Seller’s
obligations under this Agreement shall not be affected by any termination of the
Escrow Agreement. As used herein, the term “Indemnity Escrow Fund” shall mean
the Indemnity Deposit delivered as provided above, together with all interest
and other income earned thereon. Notwithstanding anything to the contrary
contained in the Escrow Agreement, as among Seller, the Shareholders and Buyer,
the fees, costs and expenses of the Escrow Agent under the Escrow Agreement
shall be borne 50% by Seller and the Shareholders (jointly and severally) and
50% by Buyer.

(b) At the Closing, Buyer also shall deposit $265,000 (such amount, the
“Environmental Deposit”) with the Escrow Agent, which amount shall be held and
disposed of pursuant to the terms of this Agreement and the Escrow Agreement. As
used herein, the term “Environmental Escrow Fund” shall mean the Environmental
Deposit delivered as provided above, together with all interest and other income
earned thereon.

(c) For United States federal income tax purposes (and any relevant state or
local income, franchise or sales and use taxes purposes), Seller and Buyer shall
(x) treat all amounts deposited into the Indemnity Escrow Fund and the
Environmental Escrow Fund as the property of Seller on the date such amounts are
deposited into the Indemnity Escrow Fund and Environmental Escrow Fund and
(y) Seller shall report and pay any Taxes due and payable on any income earned
on or with respect to the funds deposited in the Indemnity Escrow Fund and
Environmental Escrow Fund except to the extent of payments to Buyer thereof.



--------------------------------------------------------------------------------

2.1.3 At the Closing, Seller shall maintain an amount equal to $3,000,000 of the
Purchase Price in reserve (the “Adjustment Reserve”) for the payment to Buyer of
any adjustment amount, if applicable, pursuant to Section 2.2.4 below. Buyer
shall not distribute any portion of the Adjustment Reserve to the Shareholders
until (i) the foregoing adjustment amount, if applicable, has been paid to Buyer
or (ii) it is determined pursuant to the final and binding Audited Financial
Statements that no such adjustment payment is due to Buyer.

2.2 Adjustment.

2.2.1 Within seventy-five (75) days after the Closing Date, Seller shall deliver
to Buyer financial statements for Seller as of the Closing Date which have been
prepared in accordance with, and reflect all audit adjustments (regardless of
amounts or materiality and whether or not waived in prior periods) required by,
generally accepted accounting principles applied consistently with Seller’s
prior financial statements and audited by Washington, Pittman & McKeever, LLC
(“Seller’s Auditor”) (the “Audited Financial Statements”). Promptly upon Buyer’s
request, Seller shall make available to Buyer copies of the work papers and
back-up materials used by Seller’s Auditor in preparing the Audited Financial
Statements and such other documents as Buyer may reasonably request in
connection with its review of the Audited Financial Statements. The fees and
expenses payable to Seller’s Auditor shall be paid 50% by Seller and the
Shareholders (jointly and severally); provided, however, Seller and the
Shareholders shall only be responsible for such fees up to $5,000.00 and the
balance of such fees shall be paid by Buyer.

2.2.2 Within thirty (30) days after Buyer’s receipt of the Audited Financial
Statements, Buyer shall review the Audited Financial Statements and notify
Seller in writing whether or not Buyer accepts the Audited Financial Statements.
If Buyer accepts the Audited Financial Statements, the Audited Financial
Statements shall become final and binding on all parties.

2.2.3 If Buyer in good faith objects to any item set forth on the Audited
Financial Statements, Buyer shall give notice thereof to Seller in writing
within thirty (30) days after receipt of the Audited Financial Statements,
specifying in reasonable detail the nature and extent of such disagreement, and
Buyer and Seller shall have a period of thirty (30) days from Seller’s receipt
of such notice in which to resolve such disagreement. If such notice of
objection is not received by Seller within thirty (30) days after receipt of the
Audited Financial Statements, it shall be deemed that Buyer has accepted the
Audited Financial Statements with respect to all items set forth therein and the
Audited Financial Statements shall become final and binding on all parties. Any
disputed items which cannot be agreed to by the parties within thirty (30) days
from Seller’s receipt of Buyer’s notice of objection to any of the items set
forth in the Audited Financial Statements (the “Unresolved Objections”) shall be
referred by Buyer to the Fort Worth, Texas office of the accounting firm of
Ernst & Young LLP (the “Accountant”) for reconciliation with Seller’s Auditor.
In the event Seller’s



--------------------------------------------------------------------------------

Auditor and Accountant cannot reach agreement on the Unresolved Objections
within thirty (30) days from the date such Unresolved Objections are referred
thereto, Seller’s Auditor and Accountant shall mutually agree on a nationally
recognized independent accounting firm (the “Independent Accountant”) to fully
and finally resolve all Unresolved Objections. The engagement of and the
determination by Independent Accountant (or any other accounting firm designated
by Independent Accountant as set forth below) shall be completed within sixty
(60) days after such assignment is given to Independent Accountant and shall be
final and binding and shall be nonappealable by Seller and Buyer. If for any
reason Independent Accountant is unable to act in such capacity, such
determination will be made by any other nationally recognized accounting firm
selected by Independent Accountant. The fees and expenses payable to Independent
Accountant (or any other accounting firm designated by Independent Accountant in
connection with such determination will be borne 50% by Seller and the
Shareholders (jointly and severally) and 50% by Buyer, unless (i) the
determination of Independent Accountant (or any other accounting firm designated
by Independent Accountant) with respect to the Unresolved Objections results in
a payment by Seller, out of the Indemnity Escrow Fund or otherwise, in an amount
which exceeds by more than $25,000.00 the amount Seller shall have last claimed
Seller owes hereunder at the end of the thirty (30) day period following
Seller’s receipt of Buyer’s notice of objection, in which case the fees and
expenses payable to Independent Accountant (or any other accounting firm
designated by Independent Accountant) shall be paid by Seller and the
Shareholders (jointly and severally), or (ii) the determination of Independent
Accountant (or any other accounting firm designated by Independent Accountant)
with respect to the Unresolved Objections results in a payment by Buyer in an
amount which exceeds by more than $25,000.00 the amount Buyer shall have last
claimed it owes hereunder at the end of the thirty (30) day period following
Seller’s receipt of Buyer’s notice of objection, in which case the fees and
expenses payable to Independent Accountant (or any other accounting firm
designated by Independent Accountant) shall be paid by Buyer.

2.2.4 Within three (3) business days after the date that the Audited Financial
Statements become final and binding in accordance with Section 2.2.2 or 2.2.3,
as the case may be, (a) Buyer shall pay to Seller in cash (by means of federal
funds wire or interbank transfer in immediately available funds) (i) the Asset
Increase Adjustment Amount and (ii) the Liability Decrease Adjustment Amount and
(b) Seller shall pay to Buyer in cash (by means of federal funds wire or
interbank transfer in immediately available funds) from the Adjustment Reserve
an amount equal to (i) the Asset Decrease Adjustment Amount and (ii) Liability
Increase Adjustment Amount. With respect to the foregoing, if payments are
required to be made by each of Buyer and Seller, such payments shall be netted
such that only one payment shall be required to be made by either Buyer or
Seller, as applicable. Any adjustments made pursuant to this Section 2.2.4 shall
be considered adjustments to the Purchase Price for tax purposes.



--------------------------------------------------------------------------------

2.2.5 AZZ hereby guarantees the obligation of Buyer under this Section 2.2.

2.3 The Closing. The execution of this Agreement and the other documents
contemplated herein and the closing of the purchase and sale of the Purchased
Assets provided herein (the “Closing”) shall occur simultaneously at the offices
of Kelly Hart & Hallman LLP, 201 Main Street, Suite 2500, Fort Worth, Texas
76102, at 10:00 a.m., local time, on March 31, 2008 or at such other time and
place or on such other date as Seller and Buyer may mutually agree (such date
and time of Closing being herein referred to collectively as the “Closing
Date”). The Closing shall be deemed to have occurred as of 11:59 p.m. on the
Closing Date.

3. Representations and Warranties of Seller and the Shareholders. Seller, and
with respect to Section 3.2 and 3.3 the Shareholders severally as to their own
individual approvals and obligations hereunder, represent and warrant to Buyer
as follows:

3.1 Existence; Good Standing; Corporate Authority; Compliance With Law. Seller,
including its wholly owned subsidiaries, all of which are identified on Schedule
3.1 (the “Subsidiaries”) (i) are corporations duly incorporated, validly
existing and in good standing under the laws of their jurisdiction of
incorporation; (ii) are duly licensed or qualified to do business as a foreign
corporation under the laws of any jurisdiction in which the character of the
properties owned or leased by them therein or in which the transaction of their
business makes such qualification necessary; (iii) have all requisite corporate
power and authority to own their properties and carry on their business as now
conducted; (iv) are not in default with respect to any order of any court,
governmental authority or arbitration board or tribunal to which they are a
party or are subject; (v) are not in violation of any laws, ordinances,
governmental rules or regulations to which they are subject except where such
violation would not have a material adverse affect on the business or operations
of Seller; and (vi) have obtained all licenses, permits and other authorizations
and have taken all actions required by applicable laws or governmental
regulations in connection with its business as now conducted except where such
failure would not have a material adverse affect on the business or operations
of Seller.

3.2 Authorization, Validity and Effect of Agreements.

3.2.1 The execution and delivery of this Agreement and all agreements and
documents contemplated hereby by Seller, and the consummation by it of the
transactions contemplated hereby, have been duly authorized by the Board of
Directors of Seller and a majority of Seller’s shareholders, and no other
corporate proceedings on the part of Seller are necessary to authorize this
Agreement and the transactions contemplated hereby.

3.2.2 This Agreement constitutes, and all agreements and documents contemplated
hereby when executed and delivered pursuant hereto for value received will
constitute, the valid and legally binding obligations of Seller and the
Shareholders (but only with respect to such agreements and documents actually



--------------------------------------------------------------------------------

executed by such party) enforceable in accordance with their terms, except that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium, bulk sales, preference,
equitable subordination, marshalling or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors’
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefor may be brought.

3.2.3 The execution and delivery of this Agreement by each of Seller and the
Shareholders does not, and the consummation of the transactions contemplated
hereby by each of Seller and the Shareholders will not except as set forth on
Schedule 3.2 hereof, (i) require the consent, approval or authorization of, or
declaration, filing or registration with, any governmental or regulatory
authority or any third party other than compliance with any applicable
requirements of the HSR Act; (ii) result in the breach of any term or provision
of, or constitute a default under, or result in the acceleration of or entitle
any party to accelerate (whether after the giving of notice or the lapse of time
or both) any obligation under any Seller Indebtedness, or result in the creation
or imposition of any Encumbrance (as such term is hereinafter defined) upon any
part of the property of Seller or the Shareholders pursuant to any provision of,
any Seller Indebtedness, order, judgment, arbitration award, injunction, decree,
indenture, mortgage, lease, license, lien, or other agreement or instrument to
which Seller or the Shareholders is a party or by which any of them is bound; or
(iii) violate or conflict with any provision of the bylaws or certificate of
incorporation of Seller as amended to the date hereof. As used herein, the term
“Encumbrance” means any security interest, pledge, mortgage, lien (including
without limitation, environmental and tax liens), charge, adverse claim,
preferential arrangement, or restriction of any kind, including, without
limitation, any restriction on the use, transfer, or other exercise of any
attributes of ownership.

3.3 Ownership of Capital Stock of Seller.

3.3.1 Each Shareholder is the record and beneficial owner of the issued and
outstanding capital stock of Seller set forth on Schedule 3.3.

3.3.2 There are no options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the capital
stock of Seller or obligating Seller or the Shareholders to issue or sell any
shares of capital stock of, or any other interest in, Seller.

3.4 Financial Statements.

3.4.1 Seller has furnished to Buyer (i) a balance sheet of Seller as of
December 31, 2007 (the “Balance Sheet Date”); and (ii) a statement of operations
of Seller for the year ended December 31, 2007; copies of which are attached
hereto as Exhibit D. The financial statements referred to in (i) through
(ii) above are herein collectively referred to as the “Financial Statements”.



--------------------------------------------------------------------------------

3.4.2 The Financial Statements fully and fairly set forth, in all material
respects, the financial condition of Seller as of the dates indicated, and the
results of its operations for the periods indicated, in accordance with
generally accepted accounting principles consistently applied, except as
otherwise stated therein.

3.5 Absence of Certain Changes or Events. Except as set forth on Schedule 3.5,
since the Balance Sheet Date, there has not been: (i) any material adverse
change in the business, operations, properties, condition (financial or other)
of Seller, and to the knowledge of Seller no factor or condition exists and no
event has occurred that would be likely to result in any such change, (ii) any
material loss, damage or other casualty to the Purchased Assets (other than any
for which insurance awards have been received or guaranteed), or (iii) any loss
of the employment, services or benefits of Kevin Irving. Since the Balance Sheet
Date, Seller has operated its Business in the ordinary course of business
consistent with past practice and has not: (i) incurred or failed to pay or
satisfy any material obligation or liability (whether accrued, contingent or
otherwise) except in the ordinary course of business consistent with past
practice, (ii) incurred or failed to discharge or satisfy any Encumbrance other
than Encumbrances arising in the ordinary course of business consistent with
past practice, (iii) sold or transferred any of the assets of the Business
except in the ordinary course of business consistent with past practice or
canceled any debts or claims or waived any rights material to the operations of
its business, (iv) defaulted on any material obligation, (v) entered into any
transaction material to its Business, or materially amended or terminated any
arrangement material to its Business or relating to its Business, except in the
ordinary course of business consistent with past practice, (vi) redeemed any of
its capital stock or declared, made or paid any dividends or distributions
(whether in cash, securities or other property) to the holders of its capital
stock or otherwise other than S corporation tax distributions, if any, or
(vii) settled, released or forgiven any material claim or material litigation or
waived any material right thereto; (viii) made, changed or revoked any election
or method of accounting with respect to Taxes affecting or relating to its
Business; (ix) entered into, or permitted to be entered into, any closing or
other agreement or settlement with respect to Taxes, or (x) entered into any
agreement or made any commitment to do any of the foregoing. For purposes of
this Section 3.5, a material adverse change shall mean any $25,000 or more
adverse change in the business, operations, properties, condition (financial or
other) of Seller.

3.6 Taxes.

(i) Except as provided in Schedule 3.6 attached hereto, the Seller has timely
filed all returns and reports required to be filed for Taxes for all taxable
years or periods that end on or before the Closing Date and, with respect to any
taxable year or period beginning before and ending after the Closing Date, the
portion of such taxable year or period ending on and including the Closing Date
(“Pre-Closing Periods”) (collectively, the “Returns”) and such Returns as filed
are accurate and complete in all material respects.



--------------------------------------------------------------------------------

(ii) Except as provided in Schedule 3.6 attached hereto, the Seller has timely
paid all Taxes (whether or not shown on a Return) for all Pre-Closing Periods or
adequately disclosed and fully provided for such Taxes on the balance sheet of
the Seller as of the Balance Sheet Date.

(iii) Except as provided in Schedule 3.6 attached hereto, there is no action,
suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of the Seller, threatened by any authority regarding any Taxes
relating to the Seller or the Assets for any Pre-Closing Period.

(iv) No claim has been made in the ten years preceding the date of this
Agreement by any taxing authority in a jurisdiction where the Seller does not
file Returns that the Seller or any of the Assets are or may be subject to
taxation by that jurisdiction.

(v) There are no liens or security interests on any of the Assets that arose in
connection with any failure (or alleged failure) to pay any Taxes.

(vi) Except as provided in Schedule 3.6 attached hereto, there are no agreements
for the extension or waiver of the time for assessment of any Taxes relating to
the Seller or the Assets for any Pre-Closing Period and the Seller has not been
requested to enter into any such agreement or waiver.

(vii) Except as provided in Schedule 3.6, all Taxes which the Seller is required
by law to withhold or collect have been duly withheld or collected, and have
been timely paid over to the proper authorities to the extent due and payable.

(viii) Except pursuant to this Agreement, Seller is not now nor has been a party
to any tax indemnification, tax allocation or tax sharing agreement that could
result in any liability to the Buyer.

(ix) Except as provided in Schedule 3.6 attached hereto, Seller has not been
included in any “consolidated,” “unitary” or “combined” Return provided for
under the law of the United States, any foreign jurisdiction or any state or
locality with respect to Taxes for any taxable period for which the statute of
limitations has not expired.

3.7 Personal Property. The machinery, equipment, furniture, fixtures and other
tangible personal property owned, leased or used by Seller in its Business are
sufficient and adequate to carry on its Business as presently conducted and,
except as provided in Schedule 3.7 attached hereto, are in good operating
condition and repair and are suitable for the purposes for which they are used,
normal “wear and tear” excepted.

3.8 Accounts Receivable. All trade accounts, notes and other receivables of the
Business reflected in the Balance Sheet and all trade accounts, notes and other



--------------------------------------------------------------------------------

receivables of the Business included in the Purchased Assets or arising between
the Balance Sheet Date and the date hereof have arisen in the ordinary course of
business and represent bona fide indebtedness which to Seller’s knowledge are
not in dispute (subject to no counterclaim, right of setoff or warranty claim,
or to the extent subject to any counterclaim, right of setoff or warranty claim,
are net of appropriate reserves therefor properly reflected in the Balance
Sheet) incurred by the applicable account debtor for goods held subject to
delivery instructions or heretofore shipped or delivered pursuant to a contract
of sale or for services heretofore performed by Seller.

3.9 Inventory. The inventories of the Business reflected in the Financial
Statements or included in the Purchased Assets, or acquired by Seller between
the Balance Sheet Date and the date hereof, are carried on a FIFO basis in the
case of raw materials, and do not include any inventory (other than the amount
of normal shrinkage in inventory since the Balance Sheet Date) which is not
usable or saleable in the ordinary course of business as heretofore conducted,
unless full and adequate reserves have been provided therefor on such Financial
Statements in accordance with generally accepted accounting principles
consistently applied.

3.10 Business Property Rights.

3.10.1 Schedule 3.10 hereof sets forth (i) all computer software, patents, and
registrations for trademarks, trade names, service marks and copyrights which
are unexpired as of the date hereof and which are used or held for use in
connection with the Business, as well as all applications pending on said date
for patents or for trademark, trade name, service mark or copyright
registrations, and all other proprietary rights, owned or held by Seller; and
(ii) all licenses granted by or to Seller and all other agreements to which
Seller is a party and which relate, in whole or in part, to any items of the
categories mentioned in (i) above or to other proprietary rights of Seller which
are used or held for use in connection with the Business.

3.10.2 The property referred to in Section 3.10.1 hereof, together with (i) all
designs, methods, inventions and know-how, related thereto and (ii) all
trademarks, trade names, service marks, and copyrights claimed or used by Seller
which have not been registered (collectively “Business Property Rights”),
constitute all such proprietary rights owned or held by Seller.

3.10.3 Seller owns or has valid rights to use all such Business Property Rights
without conflict with the rights of others. Except as set forth in Schedule 3.15
hereof, no person or entity has made or, to the best of Seller’s and the
Shareholders’ knowledge, threatened to make any claims that Seller is in
violation of or infringes any other proprietary or trade rights of any third
party. To the best of Seller’s and the Shareholders’ knowledge, no third party
is in violation of or is infringing upon any Business Property Rights.



--------------------------------------------------------------------------------

3.11 Real Property.

3.11.1 Except as set forth on Schedule 3.11,

(i) Seller currently has in place commercial general liability insurance with
respect to damage or injury to person or property occurring on the Owned Real
Property and fire and extended coverage property insurance policies
(collectively, the “Policies”); the Policies are in full force and effect and
all premiums due thereunder have been paid; and Seller has not received any
notice from any insurance company or the insurance companies which issued the
Policies, stating (or indicating) that any of the Policies will not be renewed
or will be renewed at a substantially higher premium than is presently payable
therefor;

(ii) Seller has not received any notice from any insurance company which has
issued a policy with respect to the Owned Real Property or from any board of
fire underwriters (or other body exercising similar functions) claiming any
defects or deficiencies in the Owned Real Property or suggesting or requesting
the performance of any repairs, alterations, or other work to the Owned Real
Property;

(iii) To the best of Seller’s and the Shareholders’ knowledge, all roads,
parking areas, curbs, sidewalks, sewers and other utilities, buildings, fixtures
and all other improvements included within the Owned Real Property
(collectively, the “Improvements”), have been completed, constructed, and
installed substantially in accordance with the plans and specifications therefor
approved by the governmental authorities having jurisdiction, and all permanent
certificates of occupancy and all other licenses, permits, authorizations,
consents, certificates and approvals required by all governmental authorities
having jurisdiction and the requisite certificates of the local board of fire
insurance underwriters (or other body exercising similar functions) have been
issued for the Owned Real Property, have been paid for, and are in full force
and effect;

(iv) To the best of Seller’s and Shareholders’ knowledge, the Improvements have
been constructed in a good and workmanlike manner, free from material defects in
workmanship and material, substantially in accordance with all applicable laws,
rules, regulations, ordinances and codes and are being maintained and operated
substantially in compliance with all applicable laws, regulations, insurance
requirements, contracts, leases, permits, licenses, ordinances, restrictions and
easements (except where failure to be in compliance therewith would not have a
material adverse effect on the value or use of the Owned Real Property), and
Seller has not received notice, written or verbal, claiming any violation of any
of the same;

(v) The location, construction, occupancy, operation and use by Seller of the
Owned Real Property do not violate any applicable law, statute, ordinance, rule,
regulation, order, certificate of occupancy or determination of any governmental
authority or any board of fire underwriters (or other body exercising similar
functions), or any restrictive covenant or deed restriction (recorded or
otherwise) affecting the Owned Real Property, including without



--------------------------------------------------------------------------------

limitation all applicable zoning ordinances and building codes, flood disaster
laws, Americans with Disabilities Act, and health and Environmental Laws and
regulations, including, without limitation, CERCLA;

(vi) To the best of Seller’s knowledge, no material defective condition,
structural or nonstructural, with respect to the Owned Real Property or the
Improvements exists; and, as applicable, the heating, ventilating and air
conditioning, plumbing, sprinkler, electrical and drainage systems, the
elevators, and the roofs at or serving the Owned Real Property are in working
order;

(vii) Adequate water, sanitary sewer, storm sewer, drainage, electric,
telephone, gas and other public utility systems and lines serve the Owned Real
Property and are directly connected to the lines and/or other facilities of the
respective public authorities or utility companies providing such services or
accepting such discharge, either adjacent to the Owned Real Property or through
easements or rights of way appurtenant to and forming a part of the Owned Real
Property; and any such easements or rights-of-way have been fully granted, and
all charges therefor have been fully paid by Seller and all charges for the
aforesaid utility systems and the connection of the Owned Real Property thereto,
including without limitation connection fees, “tie-in” charges and other charges
now due and payable, have been fully paid by Seller;

(viii) All contractors, subcontractors and other persons or entities furnishing
work, labor, materials or supplies to Seller or any Seller’s predecessors in
interest for the development and construction of the Owned Real Property have
been paid in full for all work performed to date except for retainage in
customary amounts in accordance with the construction contracts for the Owned
Real Property, and there are no claims against Seller or the Owned Real Property
in connection therewith;

(ix) No zoning variances, special exceptions or other special relief from
applicable governmental requirements have been issued for the construction of
the Owned Real Property or for its present or intended use;

(x) No Improvements lie outside the boundaries and building restriction lines or
encroach upon existing easements; no improvements on adjoining properties
encroach upon the Owned Real Property; and no existing restrictions are or will
be violated by the Improvements located upon the Owned Real Property;

(xi) Seller has not received any notice of any governmental regulation, order or
requirement restricting the operation of the Owned Real Property in the manner
in which the Owned Real Property is being operated on the date of this
Agreement;

(xii) Seller has not received any written notice of, nor to the best of Seller’s
or the Shareholders’ knowledge, is there any proceeding pending for the increase
or decrease of the assessed valuation of all or any portion of the Owned Real
Property;



--------------------------------------------------------------------------------

(xiii) Seller has not received any notice of any condemnation proceeding or
other proceedings in the nature of eminent domain in connection with the Owned
Real Property;

(xiv) No portion of the Owned Real Property is located within an area designated
as a flood hazard area or an area which will require the purchase of flood
insurance for the obtaining of any federally insured or federally related loan;
and no portion of the Owned Real Property is located in any conservation or
historic district;

(xv) No assessments for public improvements have been made against the Owned
Real Property which remain unpaid and all such assessments which have been
levied for public improvements ordered, commenced or completed prior to the
Closing Date have been paid for in full by Seller;

(xvi) There are no special assessments respecting the Owned Real Property which
will result from work, activities or improvements done to the Owned Real
Property by Seller in the course of construction, alteration or repair of the
Owned Real Property;

(xvii) Seller is the sole owner of the Owned Real Property and has good and
marketable fee simple title to the Owned Real Property, free and clear of any
encumbrances, except the Real Property Encumbrances (as defined in
Section 6.11.1); and

(xviii) Other than Buyer, no person, firm, corporation or other entity has any
right or option to acquire the Owned Real Property or any part thereof, or any
interest therein.

(b) Schedule 3.11(b) attached hereto identifies the real property leased or
subleased by Seller (the “Leases”). Seller has not received any notification
that it is in default with respect to any of the Leases, nor are there any
disputes between any landlord and Seller with respect to the Leases that would
affect the right of Seller to remain in possession or otherwise affect the
current use of the property leased or the rental amount then due. Except as set
forth in Schedule 3.11(b), Seller has performed all obligations required to be
performed by it to date under, and is not in default in respect of, any Lease,
and no event has occurred which, with due notice or lapse of time or both, would
constitute such a default. To the best of Seller’s or the Shareholders’
knowledge, no other party to any Lease is in default in respect thereof, and no
event has occurred which, with due notice or lapse of time or both, would
constitute such a default. At the Closing, Seller shall deliver to Buyer a
Landlord Estoppel Certificate from each landlord under the Leases, in form and
substance reasonably acceptable to Buyer, which delivery shall be a condition to
Buyer’s obligation to close.



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 3.11(c) attached hereto, true and complete
copies of all Leases and all title reports, surveys, leases, licenses, permits,
agreements, reports or other documents in Seller’s possession relating to the
Owned Real Property have been made available to Buyer or its representatives.

(d) The consummation of the transactions contemplated by this Agreement will not
affect in any way, or result in the termination of, any of the Leases,
particularly those necessary to support activities permitted or licensed by
federal, state or local regulatory authorities.

3.12 Title to Property; Encumbrances; Sufficiency of Purchased Assets. Seller
has good, valid and marketable fee simple title to the Owned Real Property and
good, valid and marketable title to all the properties and assets shown on the
Financial Statements or thereafter acquired, including the Purchased Assets
(except for (i) inventory subsequently sold or otherwise disposed of for fair
value in the ordinary course of business consistent with past practice,
(ii) accounts receivable subsequently collected in the ordinary course of
business consistent with past practice and (iii) immaterial amounts of
inventory, machinery and equipment that have been determined to be obsolete or
otherwise not necessary and have been disposed of in the ordinary course of
business consistent with past practice), in each case free and clear of all
Seller’s Indebtedness and Encumbrances except for any Encumbrance reflected in
Schedule 3.12 hereof. No part of Seller’s Business is operated by Seller through
any person or entity other than Seller. The Purchased Assets and leased assets
identified on Schedule 3.12 comprise all assets and services required for the
continued conduct of the Business as now being conducted. The Purchased Assets
are adequate for the purposes for which such assets are currently used or are
held for use.

3.13 Licenses and Permits. Schedule 3.13 hereof sets forth a true and complete
list of all of Seller’s material licenses, permits, franchises, authorizations,
registrations, approvals and certificates of occupancy (or their equivalent)
issued or granted to it with respect to the Business by the government of the
United States or of any state, city, municipality, county or town thereof, or of
any foreign jurisdiction, or any department, agency, board, division,
subdivision, audit group or procuring office, commission, bureau or
instrumentality of any of the foregoing (the “Licenses and Permits”), and all
pending applications therefor. Except as set forth on Schedule 3.13, each of
Seller’s Licenses and Permits has been duly obtained, is valid and in full force
and effect, and is not subject to any pending or, to the best of Seller’s and
the Shareholders’ knowledge, threatened administrative or judicial proceeding to
revoke, cancel, suspend or declare such License and Permit invalid in any
respect. Seller makes no representation regarding the transferability of
Licenses and Permits.

3.14 Compliance with Law. Except as set forth on Schedule 3.20(a), the
operations of Seller’s business have been conducted in all material respects in
accordance with all applicable laws, regulations, orders and other requirements
of all courts and other governmental or regulatory authorities, domestic or
foreign, having jurisdiction over Seller and its assets, properties and
operations except where such conduct would not result in a material adverse
affect on the business or operations of Seller. Except as set



--------------------------------------------------------------------------------

forth on Schedule 3.14, neither Seller nor the Shareholders has received notice
of any violation of any such law, regulation, order or other legal requirement,
or is in default with respect to any order, writ, judgment, award, injunction or
decree of any national, state or local court or governmental or regulatory
authority or arbitrator, domestic or foreign, applicable to Seller’s Business or
the Purchased Assets.

3.15 Litigation. Except as set forth in Schedule 3.15 hereof, there are no
claims, actions, suits, proceedings or investigations pending or, to the best of
Seller’s and the Shareholders’ knowledge, threatened before any federal, state
or local court or governmental or regulatory authority, domestic or foreign, or
before any arbitrator of any nature, brought by or against Seller or any of its
officers, directors, employees, or agents involving, affecting or relating to
any of the Purchased Assets or the transactions contemplated by this Agreement,
nor, to the best of Seller’s and Shareholders’ knowledge, does there exist any
fact which might reasonably be expected to give rise to any such suit,
proceeding, dispute or investigation. Except as set forth in Schedule 3.15
hereof, neither Seller nor any of the Purchased Assets is subject to any order,
writ, judgment, award, injunction or decree of any federal, state or local court
or governmental or regulatory authority, domestic or foreign, or any arbitrator
of any nature, that affects or might affect the Purchased Assets, or that would
or might interfere with the transactions contemplated by this Agreement.

3.16 Contracts. Schedule 3.16 hereof sets forth a true and complete list of all
Contracts which are material to the Business or the Purchased Assets and being
assumed by Buyer hereunder, including but not limited to: (i) leases, licenses,
permits, insurance policies and other arrangements concerning or relating to
machinery, equipment or real estate; (ii) employment, consulting, collective
bargaining or other similar arrangements relating to or for the benefit of
current, future or former employees, agents, and independent contractors or
consultants; (iii) brokerage or finder’s agreements; (iv) contracts involving a
sharing of profits or expenses; (vi) acquisition or divestiture agreements;
(v) service agreements, manufacturer’s representative, or distributorship
agreements; (vi) arrangements limiting or restraining Seller from engaging or
competing in any lines of business or with any person or entity;
(viii) documents granting a power of attorney; (ix) agreements with customers or
suppliers; and (x) any other agreements or arrangements that are material to the
Business or the Purchased Assets.

All of the Contracts are in full force and effect and are valid, binding and
enforceable against the parties thereto in accordance with their terms, as
amended from time to time. Each other party to the Contracts has performed all
obligations required to be performed by it to date under, and is not in default
or delinquent in performance, status or any other respect (claimed or actual) in
connection with, the Contracts, and to the knowledge of Seller no event has
occurred which, with due notice or lapse of time or both, would constitute such
a default. Except as set forth in Schedule 3.16(a), the Contracts are assignable
from Seller to Buyer (and/or its affiliates) on such terms and conditions as set
forth in such Contracts and the enforceability of the Contracts will not be
affected in any manner by the execution, delivery and performance of this
Agreement and the assignment of the Contracts pursuant hereto. Seller has
delivered to Buyer or its representatives true and complete originals or copies
of all the Contracts which are material to the Business or the Purchased Assets
and being assumed by Buyer hereunder.



--------------------------------------------------------------------------------

3.17 Labor Matters. With respect to employees of Seller, except as set forth in
Schedule 3.17 hereof: (i) Seller is not a party to any employment agreements
with employees that are not terminable at will, or that provide for the payment
of any bonus or commission, (ii) Seller is not a party to any agreement, policy
or practice that requires it to pay termination or severance pay to salaried,
non-exempt or hourly employees (other than as required by law), (iii) Seller is
not a party to any collective bargaining agreement or other labor union contract
nor does Seller know of any activities or proceedings of any labor union to
organize any such employees, and (iv) Seller is not a party to or subject to any
conciliation agreements, consent decrees or settlements with respect to the
Business or its employees. Seller has furnished to Buyer complete and correct
copies of all such agreements (the “Employment and Labor Agreements”). Seller
has not breached or otherwise failed to comply with any provisions of the
Employment and Labor Agreements, there are no grievances outstanding thereunder
and all of such agreements are assignable to Buyer.

Except as set forth in Schedule 3.17 hereof: (i) Seller is in compliance with
all applicable laws relating to employment and employment practices, wages,
hours, and terms and conditions of employment except where failure to comply
would not have a material adverse effect on the value of the Purchased Assets or
the financial condition or operations of Seller, (ii) there is no unfair labor
practice charge or complaint pending before the NLRB relating to Seller, or, to
Seller’s and the Shareholders’ knowledge, threatened against Seller, (iii) there
is no labor strike, material slowdown or material work stoppage or lockout
pending or, to Seller’s and the Shareholders’ knowledge, threatened against or
affecting Seller, and Seller has not experienced any strike, material slowdown
or material work stoppage, lockout or other collective labor action by or with
respect to employees of Seller, (iv) there is no representation, claim or
petition pending before the NLRB or any similar foreign agency and to Seller’s
knowledge no question concerning representation exists relating to the employees
of Seller, (v) there are no charges with respect to or relating to Seller
pending before the Equal Employment Opportunity Commission or any state, local
or foreign agency responsible for the prevention of unlawful employment
practices, and (vi) neither Seller nor the Shareholders has received notice from
any national, state, local or foreign agency responsible for the enforcement of
labor or employment laws of an intention to conduct an investigation of it and
no such investigation is in progress.

Seller has furnished Buyer with a complete and accurate list of all its written
employee manuals, policies, procedures and work-related rules affecting
employees of Seller (“Employee Policies and Procedures”). Seller has provided
Buyer with a copy of all its written Employee Policies and Procedures and a
written description of all material unwritten Employee Policies and Procedures.
Each of the Employee Policies and Procedures can be amended or terminated at
will by Seller.

3.18 Employee Plans. With respect to employees of the Business, except as set
forth in Schedule 3.18 hereof, Seller does not maintain and does not have any



--------------------------------------------------------------------------------

obligation to contribute to any pension, savings, retirement, health, life,
disability, other insurance, severance, bonus, incentive compensation, stock
option or other equity-based or other employee benefit or fringe benefit plans,
whether or not “employee benefit plans” as defined in Section 3(3) of ERISA
(collectively referred to herein as the “Plans”). Seller or any trade or
business (whether or not incorporated) which is or has ever been treated as a
single employer with Seller under Section 414(b), (c), (m) or (o) of the Code
(“ERISA Affiliate“) has incurred no liability under Title IV of ERISA or
Section 412 of the Code, except for any such liability which has been satisfied
in full, and no events have occurred and no circumstances exist that could
reasonably be expected to result in any such liability to Seller or any ERISA
Affiliate.

3.19 Insurance. Schedule 3.19 hereof lists the fidelity bonds and the aggregate
coverage amount and type and generally applicable deductibles of all insurance
policies insuring Seller and/or the Purchased Assets or relating to employees of
the Business. All policies and bonds listed in Schedule 3.19 hereof are in full
force and effect through the date hereof.

3.20 Environmental Matters. Except as indicated in the draft March 17, 2008
Environmental Audit Report prepared by Dykton & Associates, Inc. (“Env. Audit
Report”), all Licenses and Permits required under all Environmental Laws have
been obtained and maintained in effect for Seller and the Purchased Assets
except to the extent such failure would not result in a material adverse affect
on the business or operations of the Seller. To Seller’s and the Shareholders’
knowledge, and except as indicated in the Env. Audit Report, Seller and the
Purchased Assets are in compliance with all Environmental Laws and with all such
Licenses and Permits except to the extent noncompliance that would not result in
a material adverse affect on the business or operations of the Seller. Based
upon Seller’s knowledge and information, Seller has not performed or suffered
any act which could give rise to, or has otherwise incurred, liability to any
Person under any Environmental Law, nor has Seller or the Shareholders received
notice of any such liability or any Claim therefor or submitted notice pursuant
to section 103 of CERCLA to any governmental agency nor provided information in
response to a request for information pursuant to Section 104(e) of CERCLA or
any analogous state or local information gathering authority. Except as set
forth on the environmental reports listed on Schedule 3.20(a), and to Seller’s
and Shareholders’ knowledge, no Hazardous Material has been released, placed,
dumped or otherwise come to be located on, at, beneath or near any of the
Purchased Assets or any surface waters or groundwaters thereon or thereunder.
Except as set forth on the environmental reports listed on Schedule 3.20(a),
there have been and are no aboveground or underground storage tanks or
asbestos-containing materials located at or within the premises where any of the
Purchased Assets are located. None of Seller’s properties previously owned or
leased is identified or proposed for listing on the National Priorities List
under 40 C.F.R. § 300 Appendix B, the Comprehensive Environmental Response
Compensation and Liability Inventory System (“CERCLIS”) or any analogous list of
any state or foreign government and neither Seller nor the Shareholders is aware
of any conditions on such properties which, if known to a governmental
authority, would qualify such properties for inclusion on any such list. Seller
has furnished Buyer with copies of all environmental studies, assessments or
reports which Seller has commissioned or possesses. Except as set forth



--------------------------------------------------------------------------------

on Schedule 3.20, none of the properties previously owned or leased by Seller,
or any current or previous business operations conducted by it, are the subject
of any investigation respecting any violation of any Environmental Law, or any
releases of Hazardous Material into any surface water, ground water drinking
water supply, land surface or subsurface strata, or ambient air. Seller has not
reported any material violation of any applicable Environmental Law to any
governmental authority. Based upon Seller’s knowledge and information, Seller
has not sent, transported, or directly arranged for the transport of any
garbage, solid waste or Hazardous Material, whether generated by it or another
Person, to any site listed on the National Priorities List or proposed for
listing on the National Priorities List or to a site included on the CERCLIS
list, or any state list of sites requiring investigation or remedial action as a
result of environmental issues. Except as set forth on the environmental reports
listed on Schedule 3.20(a), there is not now, nor to Seller’s and Shareholders’
knowledge has there ever been on or in any properties previously leased or owned
by Seller, any generation, treatment, recycling, storage or disposal of any
hazardous waste, as that term is defined under 40 C.F.R. Part 261 or any state
equivalent.

3.21 Customers and Suppliers. Schedule 3.21(a) sets forth the name of each of
the top ten customers of Seller by revenue for the twelve months ended as of
December 31, 2007 (the “Customers” or “Customer”). Except as described in
Schedule 3.21(a), within the last twelve months, no Customer has

 

  (i) canceled or otherwise terminated its relationship with Seller;

 

  (ii) materially decreased its usage, purchases, pricing terms or any other
material term of the services of Seller;

 

  (iii) to the knowledge of Seller, any plan or intention to do any of the
foregoing.

Schedule 3.21(b) sets forth the name of each of the top ten suppliers to Seller
by expense for the twelve months ended as of December 31, 2007 and (the
“Suppliers”). Within the last twelve months, other than with respect to
Contracts or arrangements which by their terms have expired or for which no
election to renew was made, none of the Suppliers has canceled, modified, or
otherwise terminated its relationship with Seller,

 

  (i) decreased its services, supplies or materials to Seller,

 

  (ii) materially changed its pricing terms or any other material term or

 

  (iii) to the knowledge of the Seller, any plan or intention to do any of the
foregoing.

3.22 No Brokers. Neither Seller nor any related party has entered into any
contract, arrangement or understanding with any person or firm which may result
in the obligation of Buyer to pay any finder’s fees, brokerage or agent’s
commissions or other like payments in connection with the negotiations leading
to this Agreement or the consummation of the transactions contemplated hereby.

3.23 No Other Agreements to Sell the Purchased Assets. Except for the
Millerbernd right of first refusal disclosed herein, neither Seller nor any
related party has any commitment or legal obligation to any other person other
than Buyer to sell, assign, transfer or effect a sale of any of the Purchased
Assets (other than inventory in the



--------------------------------------------------------------------------------

ordinary course of business), to effect any merger, consolidation, liquidation,
dissolution or other reorganization of Seller, or to enter into any agreement or
cause the entering into of an agreement with respect to any of the foregoing.

3.24 Accuracy of Information. None of Seller’s or the Shareholders’
representations, warranties or statements contained in this Agreement or in the
Schedules and Exhibits hereto contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make any of such
representations, warranties or statements, in light of the circumstances under
which they were made, not misleading.

3.25 Knowledge. As used in this Agreement, the term “knowledge” or “best
knowledge” (i) of Seller means the actual knowledge of Mark D. Toljanic, Laxman
Alreja and Rajesh Alreja and (ii) of the Shareholders means the actual knowledge
of the Shareholders except that with regard to matters relating to human health
and the environment the term “knowledge” or “best knowledge” includes the actual
knowledge of all plant managers and environmental managers and all information
contained in documents in the custody, possession or control of Seller.

3.26 Books and Records; Internal Controls. Since December 31, 2005, Seller has
maintained a system of internal controls that provide reasonable assurance
regarding the reliability of financial reporting and preparation of financial
statements in accordance with GAAP, and includes policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions, liabilities and dispositions of assets of
Seller, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP,
and that receipts and expenditures of Seller are being made only in accordance
with authorizations of the management and Seller’s board of directors; and
(iii) provide reasonable assurance regarding the prevention or timely detection
of unauthorized acquisition, use or disposition of assets of Seller that could
have a material effect on its financial statements.

4. Representations and Warranties of Buyer and AZZ. Buyer and AZZ represent and
warrant to Seller and the Shareholders as follows:

4.1 Existence; Good Standing; Corporate Authority; Compliance With Law. Buyer
and AZZ (i) are corporations duly organized under the laws of its jurisdiction
of organization; (ii) are duly licensed or qualified to do business as a
corporation under the laws of all other jurisdictions in which the character of
the properties owned or leased by them therein or in which the transaction of
their business makes such qualification necessary; (iii) have all requisite
corporate power and authority to own their properties and carry on their
business as now conducted; (iv) are not in default with respect to any order of
any court, governmental authority or arbitration board or tribunal to which
Buyer or AZZ is a party or is subject; (v) are not in violation of any laws,
ordinances, governmental rules or regulations to which they are subject; and
(vi) have obtained all licenses, permits and other authorizations and have taken
all actions required by applicable laws or governmental regulations in
connection with its business as now conducted.



--------------------------------------------------------------------------------

4.2 Authorization, Validity and Effect of Agreements.

4.2.1 The execution and delivery of this Agreement and all agreements and
documents contemplated hereby by Buyer or AZZ, and the consummation by them of
the transactions contemplated hereby, have been duly authorized by all requisite
corporate action.

4.2.2 This Agreement constitutes, and all agreements and documents contemplated
hereby when executed and delivered pursuant hereto for value received will
constitute, the valid and legally binding obligations of Buyer and AZZ (but only
with respect to such agreements and documents actually executed by Buyer) and
AZZ enforceable in accordance with their terms, except that enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, bulk sales, preference, equitable subordination,
marshalling or other similar laws of general application now or hereafter in
effect relating to the enforcement of creditors’ rights generally and except
that the remedies of specific performance, injunction and other forms of
equitable relief are subject to certain tests of equity jurisdiction, equitable
defenses and the discretion of the court before which any proceeding therefor
may be brought.

4.2.3 The execution and delivery of this Agreement by Buyer and AZZ does not,
and the consummation of the transactions contemplated hereby will not,
(i) require the consent, approval or authorization of, or declaration, filing or
registration with, any governmental or regulatory authority or any third party
other than in compliance with any applicable requirements of the HSR Act,
(ii) result in the breach of any term or provision of, or constitute a default
under, or result in the acceleration of or entitle any party to accelerate
(whether after the giving of notice or the lapse of time or both) any obligation
under, or result in the creation or imposition of any Encumbrance upon any part
of the property of Buyer or AZZ pursuant to any provision of, any order,
judgment, arbitration award, injunction, decree, indenture, mortgage, lease,
license, lien, or other agreement or instrument to which Buyer or AZZ is a party
or by which it is bound, and (iii) violate or conflict with any provision of the
bylaws or certificate of incorporation of Buyer or AZZ as amended to the date
hereof.

5. Survival of Provisions/Indemnification.

5.1 Survival of Provisions. All the respective representations, warranties
covenants and agreements of each of the parties to this Agreement made herein or
in any certificate or other document furnished or to be furnished by the parties
pursuant hereto (except covenants and agreements which are expressly required to
be performed and are performed in full on or before the Closing Date) shall be
considered to have been relied upon by the other party hereto, as the case may
be, shall survive delivery by the parties hereto of the consideration to be
given by them hereunder, and shall survive the execution hereof, the Closing
hereunder and the Closing Date until the Escrow



--------------------------------------------------------------------------------

Termination Date, except for the representations and warranties of Seller and
the Shareholders contained in (1) Section 3.6 which shall survive until the
expiration of the statute of limitations applicable thereto and (2) Section 3.20
which shall survive for a period of ten (10) years after the Closing Date.

5.2 Indemnification by Seller and the Shareholders. Upon the terms and subject
to the conditions set forth in Sections 5.1, 5.4 and 5.5 hereof and this
Section 5.2, Seller and the Shareholders, jointly and severally, agree to
indemnify, defend, protect, save and hold harmless each Buyer Indemnitee (as
such term is hereinafter defined) against, and will reimburse each Buyer
Indemnitee on demand for, any and all Losses (as such term is hereinafter
defined) made or incurred by or asserted against such Buyer Indemnitee, at any
time after the Closing Date, directly or indirectly, arising out of, related to,
caused by, or resulting from any of the following (“Seller Indemnifiable
Claims”):

(a) any and all Excluded Liabilities;

(b) any and all Excluded Assets;

(c) any inaccuracy, omission, misrepresentation, breach of representation or
warranty, or nonfulfillment of any term, provision, covenant or agreement on the
part of Seller or the Shareholders contained herein or in any certificate or
other instrument furnished or to be furnished by Seller or the Shareholders to
Buyer pursuant hereto;

(d) legal matters entitled (i) Juan Vazquez, as Special Administrator of The
Estate of Juan Jacal, deceased v. AAA Galvanizing of Joliet, Inc., Case
No. 03L-016135, filed in the Circuit Court of Cook County, Illinois, County
Department, Law Division; (ii) Baker & Lewis Investments, LLC, an Oklahoma
Limited Liability Company, Alan & Vicki Baker, individually, and as guardians of
Stephanie Baker, Carl Dean Lewis, an individual, May J. Parker, an individual,
Dawn Workman, individually, and as Mother and next friend of Taylor Workman, a
minor, Tony Carlson, individually, and as Father and next friend of Tyson
Carlson, a minor, Richard and Rita Wise, individually, Melissa Killman,
individually, and as Mother and next friend of Michael Wilson, Vicki Killman,
Jeffrey Killman, and Danny Jo Cordey, minor children, and Community Options,
Inc., an Oklahoma Corporation v. Quality Galvanizing, LLC and AAA Quality
Galvanizing, Inc., Case No. CJ-2006-653, filed in the District Court of Rogers
County, State of Oklahoma; (iii) In the Matter of Brightly Galvanized Products,
Inc. and Frank Flowers and International Union, United Automobile, Aerospace,
and Agricultural Implement Workers of America and its Amalgamated Local 6, Case
No. 13-RD-2560, filed before the National Labor Relations Board, Region 13;
(iv) Oklahoma Department of Environmental Quality v. AAA Quality Galvanizing
(Notice of Violation No. 07-AQN-022); (v) Barry Chupp d/b/a Old 33 Auto Salvage
v. AAA Quality Galvanizing, Inc. (Case No. CJ-2008-6); and (vi) U.S. Equal
Employment Opportunity Commission v. AAA Quality Galvanizing, Inc. (EEOC Charge
No. 564-2008-01135);



--------------------------------------------------------------------------------

(e) any action, failure to take action, event, matter or circumstance set forth
in the disclosures on Schedule 3.5, Schedule 3.6. Schedule 3.7, and Schedule
3.15; or

(f) all reasonable out-of-pocket costs of seeking to obtain or obtaining any
contractual consent or approval described in Section 1.1.4 whether before or
after the Closing Date;

As used herein, the term “Losses” shall mean, with respect to any person or
party, any payment, loss, liability, obligation, damage, deficiency, lien,
claim, suit, cause of action, judgment, cost (including, without limitation, any
cost relating to remediation of any Seller Environmental Condition) or expense
(including, without limitation, reasonable attorneys’ fees and court costs) of
any kind, nature or description.

As used herein, the term “Buyer Indemnitee” shall mean Buyer and any entity
controlling, controlled by or under common control with Buyer.

As used herein, the term “control,” “controlling,” and “controlled” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or party, whether through
the ownership of voting securities or voting interests, by contract or
otherwise.

5.3 Indemnification by Buyer. Upon the terms and subject to the conditions set
forth in Section 5.4 hereof and this Section 5.3, Buyer agrees to indemnify,
defend, protect, save and hold harmless Seller and the Shareholders against, and
will reimburse Seller on demand for, any and all Losses made or incurred by or
asserted against Seller, at any time after the Closing Date, directly or
indirectly, arising out of, related to, caused by, or resulting from any of the
following (“Buyer Indemnifiable Claims”):

(a) any Assumed Liability;

(b) any inaccuracy, omission, misrepresentation, breach of representation or
warranty, or nonfulfillment of any term, provision, covenant or agreement on the
part of Buyer contained herein or in any certificate or other instrument
furnished or to be furnished by Buyer to Seller pursuant hereto;

(c) any event occurring subsequent to the Closing related to Buyer’s ownership
or operation of the Purchased Assets or Buyer’s ownership of the Business (other
than as a result of or relating to an occurrence regarding Seller’s ownership or
operation of the Purchased Assets or Seller’s operation of the Business that
existed or took place prior to Closing); or

(d) any final judgment in regard to the WARN Act based upon acts of Buyer that
occurred in connection with the transactions contemplated hereby.



--------------------------------------------------------------------------------

5.4 Conditions of Indemnification. With respect to any actual or potential
claim, any written demand, the commencement of any action, or the occurrence of
any other event which involves any Seller Indemnifiable Claim or Buyer
Indemnifiable Claim (a “Claim”):

(a) Promptly after the party seeking indemnification (the “Indemnified Party”)
first receives written documents pertaining to the Claim, or if such Claim does
not involve a third party Claim (a “Third Party Claim”), promptly after the
Indemnified Party first has actual knowledge of such Claim, the Indemnified
Party shall give notice to the party from whom indemnification is sought (the
“Indemnifying Party” of such Claim in reasonable detail and stating the amount
involved, if known, together with copies of any such written documents.

(b) The obligation of the Indemnifying Party to indemnify the Indemnified Party
with respect to any Claim shall not be affected by the failure of the
Indemnified Party to give the notice with respect thereto in accordance with
Section 5.4(a) hereof unless the Indemnifying Party shall establish that it has
been irretrievably prejudiced thereby.

(c) If the Claim involves a Third Party Claim, then the Indemnifying Party shall
have the right, at its sole cost, expense and ultimate liability regardless of
the outcome, and through counsel of its choice (which counsel shall be
reasonably satisfactory to the Indemnified Party), to litigate, defend, settle
or otherwise attempt to resolve such Third Party Claim; provided, however, that
if in the Indemnified Party’s reasonable judgment a conflict of interest may
exist between the Indemnified Party and the Indemnifying Party with respect to
such Third Party Claim, then the Indemnified Party shall be entitled to select
counsel of its own choosing, reasonably satisfactory to the Indemnifying Party,
in which event the Indemnifying Party shall be obligated to pay the reasonable
fees and expenses of such counsel. Notwithstanding the preceding sentence, the
Indemnified Party may elect, at any time and at the Indemnified Party’s sole
cost, expense and ultimate liability, regardless of the outcome, and through
counsel of its choice, to litigate, defend, settle or otherwise attempt to
resolve such Third Party Claim. If the Indemnified Party so elects (for reasons
other than the Indemnifying Party’s failure or refusal to provide a defense to
such Third Party Claim), then the Indemnifying Party shall have no obligation to
indemnify the Indemnified Party with respect to such Third Party Claim, but such
disposition will be without prejudice to any other right the Indemnified Party
may have to indemnification under Section 5.2 or 5.3 hereof with respect to
other third party Claims, regardless of the outcome of such Third Party Claim.
If the Indemnifying Party fails or refuses to provide a defense to any Third
Party Claim, then the Indemnified Party shall have the right to undertake the
defense, compromise or settlement of such Third Party Claim, through counsel of
its choice, on behalf of and for the account and at the risk of the Indemnifying
Party, and the Indemnifying Party shall be obligated to pay the costs, expenses
and attorney’s fees incurred by the Indemnified Party in connection with such
Third Party Claim. In any event, Seller and the Buyer Indemnitees shall fully
cooperate with each other and their respective counsel in connection with any
such litigation, defense, settlement or other attempted resolution.



--------------------------------------------------------------------------------

5.5 Limitations on Indemnification. Notwithstanding anything to the contrary
contained herein, rights to indemnification under Section 5.2 hereof are subject
to the following limitations:

5.5.1 The Seller and the Shareholders shall not be liable for Losses in respect
of any Seller Indemnifiable Claims made by any Buyer Indemnitee unless the total
of all Losses in respect of such Seller Indemnifiable Claims made by the Buyer
Indemnitees shall exceed $815,000 in the aggregate (the “Indemnity Threshold”),
at which point the Seller and the Shareholders shall be obligated to indemnify
all claims by each Buyer Indemnitee for all Losses in excess of the Indemnity
Threshold, but subject to the other limitations established by Section 5.5.2.
Notwithstanding anything to the contrary contained herein, the Excluded
Liabilities in Section 1.3(ix) and the representations and warranties in
Section 3.20 are not subject to the Indemnity Threshold.

5.5.2 The aggregate amount payable by Seller and the Shareholders pursuant to
Section 5.2 with respect to any Losses incurred by Buyer Indemnitees in regard
to Seller Indemnifiable Claims relating to (i) an intentional misrepresentation
or intentional omission by any Seller or the Shareholders, or (ii) a breach of a
representation or warranty of Seller or the Shareholders contained in Sections
3.1, 3.2, 3.3, 3.6, 3.12, 3.15, 3.18 or 3.20 (the “Fundamental Representations”)
shall not exceed $27,966,000 (the “Fundamental Cap”). The aggregate amount
payable by Seller and the Shareholders pursuant to Section 5.2 with respect to
any other Losses incurred by Buyer Indemnitees in regard to Seller Indemnifiable
Claims shall not exceed $8,150,000 (the “Cap”). In addition, in no event shall
an individual Shareholder’s liability exceed such Shareholder’s pro rata share
(based upon share ownership set forth in Schedule 3.3) of the total
consideration paid by Buyer for the Purchased Assets, with such Shareholder’s
individual liability being limited by such Shareholder’s pro rata share of the
Cap and Fundamental Cap, as applicable.

5.5.3 Notwithstanding anything to the contrary contained in this Agreement, no
Indemnifying Party shall be liable for punitive, consequential, or special
damages, except to the extent any Indemnified Party suffered Losses for
punitive, consequential, or special damages paid to a third-party.

5.5.5 Neither Seller nor any Shareholder shall be liable for Losses to the
extent such Losses arise as a result of (x) any action taken or omitted to be
taken by Buyer or any of its affiliates or (y) any breach of a representation or
warranty of Buyer.

5.5.6 The amount of any Loss for which indemnification is provided under this
Article V shall be net of any amounts recovered by Buyer under insurance
policies with respect to such Loss.



--------------------------------------------------------------------------------

5.5.7 THE REPRESENTATIONS AND WARRANTIES MADE BY THE PARTIES IN THIS AGREEMENT
AND THE DOCUMENTS OR AGREEMENTS DELIVERED HEREUNDER ARE EXCLUSIVE OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. EACH OF THE
PARTIES HEREBY DISCLAIM ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, EXCEPT
THOSE EXPRESSLY CONTAINED IN THIS AGREEMENT AND THE DOCUMENTS AND AGREEMENTS
DELIVERED HEREUNDER. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PURCHASED ASSETS
ARE BEING SOLD TO PURCHASER “AS IS, WHERE IS, WITH ALL FAULTS”. FURTHER, EACH
PARTY’S LIABILITY TO OTHER PARTIES SHALL BE LIMITED TO ACTUAL DAMAGES, AND NO
PARTY SHALL HAVE ANY LIABILITY TO THE OTHER PARTY OR THIRD PARTIES FOR ANY LOSS
OF BUSINESS, LOSS OF PROFITS OR ANY INDIRECT, SPECIAL, CONSEQUENTIAL, EXEMPLARY
OR PUNITIVE DAMAGES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
THEREOF.

5.5.8 THE INDEMNIFICATION OBLIGATIONS OF THE PARTIES CONTAINED IN THIS ARTICLE
V, AS LIMITED HEREIN, SHALL CONSTITUTE THE SOLE AND EXCLUSIVE REMEDIES OF THE
PARTIES FOR ALL DAMAGES PURSUANT TO THIS AGREEMENT OR ANY DOCUMENTS RELATED TO
THIS AGREEMENT.

5.6 AZZ Undertaking. In the event Buyer fails to pay sums due under this Article
V, AZZ agrees to promptly satisfy Buyer’s obligations hereunder within 10 days
of written notice from Seller regarding same.

6. Other Covenants and Agreements.

6.1 Restrictive Covenants.

6.1.1 Customer Restriction. Each of Seller and the Shareholders covenants and
agrees severally that it, he or she shall not, for a period of five years from
and after the Closing Date, working alone or in conjunction with one or more
other persons or entities, for compensation or not, (i) provide or offer to
provide to any Customer (as such term is hereinafter defined) hot dip
galvanizing services, or (ii) induce or attempt to induce any Customer to
withdraw, curtail or cancel its business with Buyer or any of its subsidiaries
or affiliates for hot dip galvanizing services or in any manner modify or fail
to enter into any actual or potential business relationship with Buyer or any of
its subsidiaries or affiliates. As used in this Section 6.1, the term “Customer”
means (i) any person or entity for whom Seller provided galvanizing services on
or prior to the Closing Date or to whom Seller provided any galvanizing related
product on or prior to the Closing Date; or (ii) any person or entity for whom
Buyer or any of its



--------------------------------------------------------------------------------

subsidiaries or affiliates provided or provides galvanizing services after the
Closing Date or to whom Buyer or any of its subsidiaries or affiliates provided
or provides a galvanizing related product after the Closing Date.

6.1.2 Non-Raid. Each of Seller and the Shareholders covenants and agrees
severally that it, he or she shall not, for a period of five years from and
after the Closing Date, working alone or in conjunction with one or more other
persons or entities, for compensation or not, hire, recruit or otherwise solicit
or induce any person or entity who is an employee or Vendor of the Business on
the Closing Date or within the six months immediately preceding the Closing Date
had been an employee or Vendor of the Business, or who is an employee or Vendor
of Buyer or any of its subsidiaries or affiliates after the Closing Date, to
terminate their employment with, or otherwise cease or reduce their relationship
with, Buyer or any of its subsidiaries or affiliates, as the case may be. As
used in this Section 6.1, the term “Vendor” means (i) any third party selling or
licensing a product or service to a Customer or to the Business on or prior to
the Closing Date; or (ii) any third party selling or licensing a product or
service to a Customer or to Buyer or any of its subsidiaries or affiliates after
the Closing Date. Nothing contained in this Section 6.1.2 shall preclude Seller
and/or Shareholders from hiring former employees of Seller who (i) are not hired
by Buyer or who are terminated by Buyer following the Closing Date or (ii) who
may respond to general solicitations, such as advertisements for employment
published in newspapers or magazines, provided that the employee has responded
to such general solicitation without prompting from Seller or its Shareholders.

6.1.3 Non-Competition. Each of Seller and the Shareholders covenants and agrees
severally that it, he or she shall not, for a period of five years from and
after the Closing Date, working alone or in conjunction with one or more other
persons or entities, for compensation or not, permit Seller’s or such
Shareholders’ name to be used by or engage in or carry on, directly or
indirectly, either for itself or as a member of a partnership or other entity or
as a stockholder, member, investor, agent, associate or consultant of any
person, partnership, corporation, limited liability company or other entity
(other than Buyer or a subsidiary or affiliate of Buyer), a hot dip galvanizing
business in competition with the galvanizing business purchased hereunder,
including the use of the Cicero Real Property for a hot dip galvanizing business
(but only for as long as such business is carried on by (i) Buyer and/or any of
its subsidiaries or affiliates or (ii) any person, corporation, limited
liability company, partnership, trust or other organization or entity deriving
title from Buyer and/or any of its subsidiaries or affiliates to the assets and
goodwill of such business) (i) in any state of the United States where the Owned
Real Property is located and (ii) any state of the United States within 500
miles of the Owned Real Property and all states contiguous to such states. The
parties intend that the covenants contained in this Section 6.1.3 shall be
deemed to be a series of separate covenants, one for each state of the United
States where the Owned Real Property is located, and one for each state of the
United States within 500 miles of the Owned Real Property and all states
contiguous to such states and, except for geographic coverage, each such
separate



--------------------------------------------------------------------------------

covenant shall be identical in terms to the covenant contained in this
Section 6.1.3. The parties shall allocate $1,800,000 of the Purchase Price to
the Restrictive Covenants contained in this Section 6.1.3. Notwithstanding
anything to the contrary in this Agreement, Shareholders may, directly or
indirectly own, solely as an investment, securities of any entity engaged in the
Business which are publicly traded on a national or regional stock exchange or
on the over-the-counter market if Shareholder (i) is not a “controlling” person
of, or a member of a group which “controls,” such person and (ii) does not,
directly or indirectly, own 1% or more of any class of securities of such
entity.

6.1.4 Reformation. If, in any judicial proceeding, the court shall refuse to
enforce any of the separate covenants contained in Section 6.1.1, 6.1.2 or 6.1.3
hereof because the time limit is too long, it is expressly understood and agreed
between the parties hereto that for purposes of such proceeding such time
limitation shall be deemed reduced to the extent necessary to permit enforcement
of such covenants. If, in any judicial proceeding, the court shall refuse to
enforce any of the separate covenants contained in Section 6.1.1, 6.1.2 or 6.1.3
hereof because it is more extensive (whether as to geographic area, scope of
business or otherwise) than necessary to protect the business and goodwill of
Buyer, it is expressly understood and agreed between the parties hereto that for
purposes of such proceeding the geographic area, scope of business or other
aspect shall be deemed reduced to the extent necessary to permit enforcement of
such covenants.

6.1.5 Injunctive Relief. Each of Seller and the Shareholders acknowledge that a
breach of Section 6.1.1, 6.1.2 or 6.1.3 hereof would cause irreparable damage to
Buyer, and in the event of its actual or threatened breach of the provisions of
Section 6.1.1, 6.1.2 or 6.1.3 hereof, Buyer shall be entitled to a temporary
restraining order and an injunction restraining Seller and/or the Shareholders
from breaching such covenants without the necessity of posting bond or proving
irreparable harm, such being conclusively admitted by Seller and the
Shareholders. Nothing shall be construed as prohibiting Buyer from pursuing any
other available remedies for such breach or threatened breach, including the
recovery of damages from Seller and/or the Shareholders; provided, however, any
such recovery shall solely be from the Seller and/or Shareholder found to have
breached the covenants in this Section 6.1 and the Seller and Shareholders shall
not bear joint liability for such conduct. Each of Seller and the Shareholders
acknowledge that the restrictions set forth in Sections 6.1.1, 6.1.2 and 6.1.3
hereof are reasonable in scope and duration, given the nature of the business of
Buyer.

6.2 Public Announcements. Upon execution of this Agreement, Buyer shall be
entitled to issue such press releases or make any public statements or reports
concerning the Agreement or the transactions contemplated hereby required or
advisable under any applicable law or by any governmental authority having
jurisdiction over such matters with such content and wording as Buyer shall in
its sole discretion deem appropriate; provided, however, that Buyer shall
provide Seller a reasonable opportunity to review the initial press release
announcing the transactions contemplated hereby. Neither Seller nor the
Shareholders shall make any disclosure of the terms of this Agreement that is
inconsistent with the public statements of Buyer described in the preceding
sentence.



--------------------------------------------------------------------------------

6.3 Execution of Additional Documents. Each party hereto will at any time, and
from time to time after the Closing Date, upon request of the other party
hereto, execute, acknowledge and deliver, without payment, all such further
deeds, assignments, transfers, conveyances, powers of attorney and assurances,
and take all such further action, as may be required to carry out or effectuate
the intentions and purposes of this Agreement, and to transfer and vest title to
any Purchased Asset being transferred hereunder, and to protect the right, title
and interest in and enjoyment of all of the Purchased Assets sold, granted,
assigned, transferred, delivered and conveyed pursuant hereto; provided,
however, that this Agreement shall be effective regardless of whether any such
additional documents are executed.

6.4 Costs and Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

6.5 Transfer Taxes. Any and all sales, use, transfer, registration, transfer
gains or similar Taxes and fees (including interest and penalties thereon)
(“Transfer Taxes”) which result from the transfer of the Purchased Assets or
Assumed Liabilities pursuant to this Agreement shall be borne 50% by Seller
and/or the Shareholders and 50% by Buyer. The Seller, with the cooperation of
Buyer, shall prepare and file any related tax returns required to be filed in
connection with the payment of such Transfer Taxes on a timely basis, and Seller
shall provide Buyer with copies of all returns and evidence of payment of all
Transfer Taxes. After the Closing Date, each party shall, upon the request of
the other party, promptly reimburse the other party for any Transfer Taxes or
related expenses for which a party is responsible under this Agreement but which
have been paid by the other party.

6.6 Cooperation on Tax Matters; Business Records. Buyer, Seller and the
Shareholders agree to furnish or cause to be furnished to each other, as
promptly as practicable, such information and assistance relating to Seller as
is reasonably necessary for the preparation and filing of any return, claim for
refund or other required or optional filings relating to Tax matters, for the
preparation for and proof of facts during any tax audit, for the preparation for
any Tax protest, for the prosecution or defense of any suit or other proceeding
relating to Tax matters and for the answer to any governmental or regulatory
inquiry relating to Tax matters.

Buyer agrees to retain possession of all accounting, business, financial and Tax
records and information (i) relating to the Purchased Assets and Seller’s
Business in existence on the Closing Date transferred to Buyer hereunder and
(ii) coming into existence after the Closing Date which relate to the Purchased
Assets and Seller’s Business prior to or on the Closing Date, for the period not
to exceed six years from the Closing Date. In addition, from and after the
Closing Date, Buyer agrees that it will not unreasonably withhold access by
Seller and its attorneys, accountants and other representatives (after
reasonable notice and during normal business hours and with



--------------------------------------------------------------------------------

reasonable charge), to such personnel, books, records, documents and any or all
other information relating to the Purchased Assets and Seller’s galvanizing
business as Seller or the Shareholders may reasonably deem necessary to properly
prepare for, file, prove, answer, prosecute and/or defend any such Tax return,
filing, audit, protest, claim, suit, inquiry or other proceeding. Such access
shall include without limitation access to any computerized information
retrieval systems relating to Seller’s Business.

6.7 Allocation of Total Purchase Price. On or after the Closing Date, Buyer
shall prepare and deliver to Seller an allocation of the Total Purchase Price
(as such term is hereinafter defined) and the Assumed Liabilities among the
Purchased Assets (any agreed allocation hereinafter referred to as the
“Allocation”) and the covenant not to compete set forth in Section 6.1.3 of this
Agreement. The Purchased Assets Allocation shall be done in accordance with
Section 1060 of the Code and the Treasury regulations promulgated thereunder. In
addition, Buyer and Seller hereby undertake to file timely Form 8594 pursuant to
the Treasury Regulations promulgated under Section 1060(b) of the Code. In the
event that the Parties are unable to agree on the Allocation within 45 days
after the Closing Date, the Parties will submit the Allocation to Independent
Accountant for determination within 30 days thereafter. The Allocation
determined by Independent Accountant shall be binding on the Parties, and the
fees of that firm will be paid equally by the Parties. Neither Buyer nor Seller
shall take any position with any Taxing authority that is inconsistent with the
Allocation. In the event that any Tax authority disputes the Allocation, Seller
or Buyer, as the case may be, shall promptly notify the other party of the
nature of such dispute. Seller agrees that Buyer shall control resolution of any
dispute with such Tax authority relating to the Allocation, at Buyer’s sole cost
and expense; provided, however, that Buyer shall not settle any such matter
without Seller’s written consent which shall not be unreasonably withheld. Buyer
also shall allocate any adjustments to the Total Purchase Price in the manner as
described in this Section 6.7 and such allocations shall become part of the
Allocation. As used herein, the term “Total Purchase Price” shall mean the
Purchase Price, as adjusted, including the Indemnity Deposit and Environmental
Deposit.

6.8 Proration of Property Taxes. Ad valorem real property and personal property
Taxes and assessments on the Purchased Assets shall be prorated between Buyer
and Seller as of the Closing Date. All such prorations shall be allocated so
that items relating to time periods ending on or prior to the Closing Date shall
be allocated to Seller and items relating to time periods beginning after the
Closing Date shall be allocated to Buyer. The amount of all such prorations
shall be finally settled and paid on the Closing Date based upon the most recent
available tax bill, tax notice or notification of appraised value.

6.9 Offer of Employment. Buyer may, but shall not be required to, offer
employment to individuals who are employees of Seller on the Closing Date, in
accordance with Buyer’s normal hiring practices. Buyer, or its affiliates, shall
offer employment to a sufficient number of the Business employees on such terms
and conditions so that Seller is not required to provide notice of a “plant
closing” or “mass layoff” to any person or entity under the Worker Adjustment
and Retraining Notification Act of 1988, 29 U.S.C. § 2101 et seq. or any other
similar federal, state or local law or



--------------------------------------------------------------------------------

regulation (the “WARN Act”) as a result of the termination of employment of its
employees by Seller as of the Closing. Set forth on Schedule 6.9 hereof is a
list of all employees of Seller as of the date hereof and their annual rate of
Compensation (as such term is hereinafter defined) as of the date hereof. As
used herein, the term “Compensation” shall mean all forms of direct and indirect
renumeration and include, without limitation, salaries, commissions, bonuses,
securities, property, insurance benefits, personal benefits and contingent forms
of renumeration. Seller shall cooperate with all reasonable requests made by
Buyer for the purpose of facilitating Buyer’s hiring of such employees. As used
herein, “Transferred Employees” shall mean all such employees to whom employment
is offered by Buyer as provided above and who accept employment with Buyer,
including without limitation those on medical, disability or other leave of
absence, provided that employees on leave shall not be considered Transferred
Employees until the date on which each such employee is released by the
employee’s physician to return to work and the employee actually returns to
work. Buyer shall comply with all provisions of the WARN Act with respect to all
of Seller’s employees. Buyer shall permit all Transferred Employees to
participate in Buyer’s 401(k) plan pursuant to the terms thereof and, in
connection therewith, shall credit each Transferred Employee with the number of
days such Transferred Employee was employed by Seller for purposes of any length
of service requirements under such 401(k) plan. To the extent allowable under
Buyer’s policies and procedures, Buyer shall provide each Transferred Employee
credit for years of service prior to the Closing with Seller for (i) the
purposes of eligibility and vesting (but not for benefit accrual) under Buyer’s
health and vacation programs and policies and (ii) any and all pre-existing
condition limitations and eligibility waiting periods under group health plans
of Buyer, and shall cause to be credited to any deductible or out-of-pocket
expenses (which are applicable in the plan year of Buyer in which the Closing
Date falls) under any health plans of Buyer any deductibles or out-of-pocket
expenses incurred by Transferred Employee and their beneficiaries and dependents
under health plans of Seller during the plan year of Seller in which the Closing
Date falls. Nothing herein expressed or implied shall confer upon any
Transferred Employee or other employee or former employee of Seller or legal
representatives thereof, any rights or remedies, including without limitation
any right to employment or continued employment for any specified period, of any
nature or kind whatsoever, or, except as otherwise provided in this Section 6.9,
any right to specific terms or conditions of employment (including rate of pay,
fringe benefits or position) under or by reason of this Agreement. The
employment of any Transferred Employee or all Transferred Employees may be
terminated by Buyer for any reason or for no reason at any time after the
Closing Date. With respect to employees who either are not extended an offer of
employment with Buyer or who choose not to accept an offer of employment with
Buyer, Seller and the Shareholders covenant and agree to cooperate with and to
assist Buyer in obtaining the agreement of those employees to continue to be
available to Buyer during a transition period of six months beginning on the
Closing Date during which Buyer shall compensate such employees for services
rendered and their availability; provided, however, any such compensation shall
be commensurate with the compensation of similarly situated employees of Buyer.

6.10 Guaranty of Receivables. At the Closing, Seller shall execute and deliver
to Buyer a Guaranty in the form attached as Exhibit E hereto (the “Receivables



--------------------------------------------------------------------------------

Guaranty”), under the terms of which Seller shall unconditionally guarantee that
all indebtedness represented by the accounts and notes receivable of Seller as
of the Closing Date that are included in the Purchased Assets (net of any
allowance for doubtful accounts on the Financial Statements) will be paid by the
respective debtors to Buyer. In the event such net indebtedness is not paid
within 180 days after the Closing Date, Seller shall within ten days following
receipt from Buyer of notice to such effect make payment to Buyer of an amount
in cash equal to the difference between such net indebtedness and the amount
collected in respect of such accounts and notes receivable, whereupon Buyer
shall promptly assign or cause to be assigned to Seller all rights, claims,
actions or causes of action which Buyer may have relating to such unpaid
receivables. Buyer shall provide monthly aged receivable reports to Seller on
the last day of each month and shall permit Seller to communicate with such
account debtor for reasonable collection purposes. All reasonable out-of-pocket
costs and expenses incurred by Buyer during the six month period immediately
after the Closing Date with respect to the collection of such accounts and notes
receivable (including, without limitation, attorneys’ fees and court costs)
shall be the responsibility of Seller but solely to the extent such costs exceed
the amount by which Buyer’s actual collections of Closing Date accounts
receivable exceed the net indebtedness guaranteed hereunder, and Seller shall
reimburse Buyer therefor as part of the Receivables Guaranty. Following the
Closing Date, Buyer acknowledges that Seller’s accounts receivable are Buyer’s
and Buyer shall follow the same practice with respect to the Seller’s accounts
receivable that Buyer follows with respect to its own collection efforts,
including sending statements to the account debtors or note makers, writing
letters and making telephone calls seeking payment. Buyer shall employ
reasonable collection efforts with respect to such accounts receivable. Buyer
shall apply all customer payments to the oldest invoice for such customer. Buyer
shall not be obligated to commence a suit to enforce payment of any accounts or
notes receivable or undertake any extraordinary collection efforts and will not
do so without the consent of Seller which will not be unreasonably withheld.
Buyer shall not make concession on or settle an account receivable of Seller
without Seller’s written consent which will not be unreasonably withheld.

6.11 Real Estate Covenants and Conditions.

6.11.1 With respect to the Owned Real Property, Seller, at its sole cost and
expense, shall have obtained (i) a commitment for title insurance (a “Title
Commitment”), from a title company of Buyer’s choice (the “Title Company”),
setting forth the status of the title of the Owned Real Property and showing all
title encumbrances and other matters of record (“Real Property Encumbrances”)
and all improvements thereon; and (ii) a true, complete and legible copy of all
documents referred to in such Title Commitment.

6.11.2 Seller, at Seller’s sole cost and expense, shall have obtained a survey
for the Owned Real Property (the “Survey”). The Survey shall have been prepared
pursuant to a current on-the-ground staked survey performed by a registered
public surveyor or engineer satisfactory to Buyer and the Title Company. The
Survey conforms to the standards for an ALTA/ACSM Land Title Survey and to any
applicable state standards, and (i) reflects the location and



--------------------------------------------------------------------------------

actual dimensions of and the total number of square feet of land and
improvements comprising the Owned Real Property, (ii) identifies any
rights-of-way, improvements, easements, or any Real Property Encumbrances by
applicable recording reference, (iii) identifies any protrusions, encroachments,
fences, building lines, public utilities not of record, and flood plain status,
and (iv) includes the Surveyor’s registered number and seal, the date of each
Survey and a narrative certificate acceptable to Buyer and the Title Company.
The Survey is in form and substance sufficient for the Title Company to issue
the Owner Title Policy (as defined in Section 6.11.4).

6.11.3 At Closing, Seller shall have delivered to Buyer: (i) copies of the tax
statements covering the Owned Real Property for the year prior to the current
year and, if available, for the current year, (ii) copies of any leases
affecting the Owned Real Property, if any, (iii) copies of all reports, surveys,
and studies, including, without limitation, any environmental studies, prepared
by or on behalf of any Seller with respect to the Owned Real Property, and
(iv) copies of any documents, notices, or information in Seller’s possession
relating to: any easements or claims of easement, rights, rights-of-way,
licenses or other unrecorded interests of third parties (other than pursuant to
the leases) in and to the Owned Real Property, the condition of the Owned Real
Property, including any environmental condition or condition constituting a
violation of any ordinance, regulation, law, or statute of any governmental
agency, including, without limitation, any Environmental Law or zoning
ordinance; and any threatened or pending administrative or condemnation
proceedings or litigation with respect to the Owned Real Property.

6.11.4 At the Closing, Buyer shall have obtained, at Seller’s sole expense, an
ALTA Standard Form Owner Policy of Title Insurance (the “Owner Title Policy”)
for the Owned Real Property set forth on Schedule 6.11.4, in such amount as
reasonably determined by Buyer, and issued through the Title Company pursuant to
the applicable Title Commitment, insuring that, after the completion of the
Closing, Buyer is the owner of good and marketable fee simple title to the Owned
Real Property subject only to the Real Property Encumbrances and the standard
printed exceptions included in an ALTA Standard Form Owner Policy of Title
Insurance. Seller shall do such further acts and execute such other documents as
may reasonably be required by Title Company to issue to Buyer the Owner Title
Policy. At the Closing, Seller shall deliver or cause to be delivered to Buyer
the Deeds with respect to the Owned Real Property, conveying good, marketable
and indefeasible fee simple title to the Owned Real Property, subject to the
Permitted Title Encumbrances. Upon completion of the Closing, Seller shall
deliver to Buyer actual possession of the Owned Real Property free and clear of
all liens, tenancies of every kind and parties in possession, with all parts of
the Owned Real Property in substantially the same condition as on the date of
this Agreement.

6.11.5 Prior to Closing, upon giving 24 hour notice to Seller, Buyer and its
agents, contractors, or representatives, at Buyer’s sole cost, may go on to the
Owned Real Property to make inspections, surveys, test borings, environmental
inspections, and other tests and surveys.



--------------------------------------------------------------------------------

6.12 Right of First Refusal for Related Party Leased Equipment. Buyer shall have
the right of first refusal as well as the option to purchase any of Seller’s
related parties’ leased property and equipment for the price and terms described
in amendments to Seller’s leases with Real Estate Development Associates, LLC.

6.13 Purchase of Pollution Legal Liability Insurance; Remediation.

(a) Immediately following the Closing, Buyer will purchase pollution legal
liability insurance to cover all Purchased Assets for a term of ten years. (“PLL
Insurance”) Buyer anticipates that the premiums for such insurance coverage
shall be $200,000 in the aggregate (the “Pollution Legal Liability Premiums”).
Notwithstanding any provision in this Agreement, Buyer’s sole recourse for any
environmental liability or claim (other than relating to (a) Seller
Environmental Conditions or (b) a breach of a representation or warranty of
Seller or Shareholders contained in Section 3.20), shall be against the PLL
Insurance (hereinafter, “PLL Claim”). PLL Claims shall not constitute either an
Excluded Liability under Section 1.3, or Section 5.2, or be considered a Seller
Environmental Condition. The Pollution Legal Liability Premiums shall be borne
50% by Seller and 50% by Buyer. Any deductible required to be paid under the PLL
Insurance shall be borne 50% by Seller and 50% by Buyer.

(b)(i) After the Closing, Buyer shall diligently proceed to perform remediation
work reasonably necessary to obtain No Further Remediation Letters (“NFR
Letters”) from the Illinois Environmental Protection Agency (“IEPA”) with
respect to the Peoria, Illinois property and the Joliet, Illinois property. This
remediation work shall include, but is not limited to, investigation and
studies; regulatory agency negotiations, notifications, filings, reports and
interactions; engineering design and permitting; remedial action; excavation;
operation and maintenance of remedial systems; and monitoring and sampling
activities. Buyer shall control all facets of such remediation work including
the engagement of environmental consultants. Notwithstanding these provisions,
however, prior to commencing any remedial action, monitoring, excavation or
other field work, Buyer shall provide to Seller for its review and comment the
associated scope of work, work plan, and budget for such work. Seller shall
provide any comments to Buyer within ten (10) business days of receiving the
relevant documentation, or waive the right to comment. If Seller does provide
comments, then Buyer and Seller shall in good faith attempt to resolve those
comments subject to the dispute resolution procedures set forth in
Section 6.13(b)(ii) below. Seller shall have access to all data and reports
generated by the Buyer in connection with the remediation work. As Buyer carries
out portions of the remediation work, Buyer may request the release of a portion
of the Environmental Escrow Fund for payment for such work. Each such request
shall be made in writing to the Escrow Agent, and Buyer shall, at the same time,
deliver to Seller a copy of such request and supporting documentation (including
consulting/contractor invoices and



--------------------------------------------------------------------------------

break-down or itemization of the remediation work to which the request relates).
Seller shall respond to Buyer’s disbursement request, with reasons for any
disapproval, within 10 business days after Seller’s receipt of such request,
and, if Seller fails to object to Buyer’s request by delivery of written notice
of such objection to Buyer and the Escrow Agent within ten (10) business days,
then the request shall be deemed approved, and the Escrow Agent shall disburse
payments to the invoicing entity in the requested amount from the Environmental
Escrow Fund. Should Seller object to a portion of the disbursement request, then
Seller shall approve payment of the uncontested portion of the request. Seller
and Buyer shall then in good faith attempt to resolve the contested portion of
the disbursement request subject to the dispute resolution procedures set forth
in Section 6.13(b)(ii) below. Seller’s approval of the disbursement request
shall not be unreasonably withheld. Thirty days following issuance by the IEPA
of a NFR Letter with respect to the Peoria, Illinois property, the following
amount shall be disbursed from the Environmental Escrow Fund to Seller: $100,000
less any amounts paid from the Environmental Escrow Fund for remediation work at
the Peoria property and less any pending requests with the Escrow Agent for
payment for remediation work at the Peoria property. Thirty (30) days after IEPA
issues an NFR Letter for the Joliet, Illinois property, the following shall be
disbursed from the Environmental Escrow Fund to the Seller: $165,000 less any
amounts paid from the Environmental Escrow Fund for remediation work at the
Joliet property and less any pending requests for payment for remediation work
at the Joliet facility. After both NFR Letters are issued by IEPA, any amounts
remaining in the Environmental Escrow Fund less the amount of any pending
requests for reimbursement for remediation work at any of the two facilities
shall be disbursed to Seller.

(b)(ii) Seller and Buyer agree to attempt to resolve informally all disputes
that may arise as to each party’s obligations under this Section 6.13. If a
dispute arises regarding any matter hereunder, the party claiming the dispute
shall submit in writing to the other party a letter describing the nature of the
dispute and any details known at that time (the “Dispute Notice”). If, within
fifteen (15) days after receipt of the Dispute Notice, the parties are unable to
resolve the dispute, the disputed matter is to be submitted to mediation. The
parties shall mutually select a mediator and the mediation shall occur within
forty-five 45 days after the receipt of the Dispute Notice. Any default
hereunder shall not be actionable until the earlier to occur of (i) such time as
the mediation has been completed, or (ii) forty-five (45) days from the date of
the Dispute Notice. If any dispute is being mediated as provided herein, any
deadlines contained in this Section 6.13 impacted by such dispute shall be
tolled until the earlier of the parties’ resolution of the dispute or forty-five
(45) days after the date of the Dispute Notice.

6.14 Replacement of Seller’s Letter of Credit. As soon as practicable after the
Closing, Buyer shall provide a letter of credit to replace Seller’s letter of
credit regarding Seller’s galvanizing plant in Winsted, Minnesota.



--------------------------------------------------------------------------------

7. Closing Deliveries.

7.1 Seller’s and Shareholder’s Closing Deliveries.

7.1.1 Seller shall deliver all authorizations, consents, waivers and approvals
as may be required in connection with the assignment of those Contracts to be
assigned to Buyer pursuant hereto upon terms acceptable to Buyer in its sole
discretion.

7.1.2 Seller shall execute and deliver the Bill of Sale, Assignment and
Assumption Agreement and such other bills of sale, deeds, instruments of
assignment and other appropriate documents (including the Deeds) as may be
requested by Buyer in order to carry out the intentions and purposes hereof.

7.1.3 Seller, the Shareholders and the Escrow Agent shall execute and deliver
the Escrow Agreement.

7.1.4 Seller shall deliver to Buyer a certificate, dated the Closing Date, of
Seller’s corporate Secretary certifying:

(i) resolutions of its Board of Directors and shareholders approving and
adopting this Agreement and all transactions contemplated hereby and authorizing
Seller’s execution, delivery and performance of this Agreement and all
agreements, documents and transactions contemplated hereby; and

(ii) the incumbency of its officers executing this Agreement and all agreements
and documents contemplated hereby.

7.1.5 Seller shall deliver the approval and all consents from third parties and
governmental agencies required to consummate the transactions contemplated
hereby.

7.1.6 Seller shall execute and deliver the Receivables Guaranty.

7.1.7 Kevin Irving shall execute and deliver an Employment and Noncompetition
Agreement with Buyer in substantially the form attached hereto as Exhibit F (the
“Kevin Irving Employment Agreement”).

7.1.8 Seller shall deliver a certificate substantially in the form of Exhibit G
from an officer of the Seller dated on the Closing Date certifying the
non-foreign status of the Seller in the form and substance as required under the
Treasury Regulations under Sections 897 and 1445 of the Code.

7.1.9 Laxman Alreja shall execute and deliver a Consulting Agreement with Buyer
in substantially the form attached hereto as Exhibit I (the “Laxman Alreja
Consulting Agreement”).



--------------------------------------------------------------------------------

7.2 Buyer’s Closing Deliveries.

7.2.1 Buyer shall deliver (i) the Initial Payment in accordance with Section 2.1
hereof and (ii) the Indemnity Deposit and Environmental Deposit to the Escrow
Agent.

7.2.2 Buyer shall execute and deliver the Bill of Sale, Assignment and
Assumption Agreement.

7.2.3 Buyer and the Escrow Agent shall execute and deliver the Escrow Agreement.

7.2.4 Buyer shall execute and deliver the Kevin Irving Employment Agreement.

7.2.5 Buyer shall execute and deliver the Laxman Alreja Consulting Agreement.

8. Miscellaneous.

8.1 Notices. Any notice, consent, approval, request, demand, declaration or
other communication required hereunder shall be in writing to be effective and
shall be given and shall be deemed to have been given if (i) delivered in person
with receipt acknowledged, (ii) telexed or telecopied and electronically
confirmed, (iii) deposited in the custody of a nationally recognized overnight
courier for next day delivery, or (iv) placed in the federal mail, postage
prepaid, certified or registered mail, return receipt requested, in each case
addressed as follows:

If to Buyer:

c/o AZZ incorporated

University Centre I

Suite 200

Fort Worth, Texas 76107

Attention: David H. Dingus, Chief Executive Officer

Facsimile #: 817/336-4211

Confirming #: 817/810-0095

Copies to:

F. Richard Bernasek, Esq.

Kelly Hart & Hallman LLP

201 Main Street

Suite 2500

Fort Worth, Texas 76102

Facsimile #: 817/878-9709

Confirming #: 817/878-3509



--------------------------------------------------------------------------------

and

S. Benton Cantey, Esq.

Kelly Hart & Hallman LLP

201 Main Street

Suite 2500

Fort Worth, Texas 76102

Facsimile #: 817/878-9759

Confirming #: 817/878-3559

If to Seller or the Shareholders:

Laxman Alreja

1750 Buena Vista Drive

Wheaton, IL 60187

Facsimile #: 630/510-3552

Confirming #: 630/510-2276

Copies to:

Mark D. Toljanic

Martin, Craig, Chester & Sonnenschein LLP

2215 York Road, Suite 550

Oak Brook, IL 60523

Facsimile #: 630/472-0048

Confirming #: 630/472-3410

or at such other address as may be substituted by giving the other parties not
fewer than five business days’ advance written notice of such change of address
in accordance with the provisions hereof. The giving of any notice required
hereunder may be waived in writing by the party entitled to receive such notice.
Every notice, demand, request, consent, approval, declaration or other
communication hereunder shall be deemed to have been duly served, delivered and
received on the date on which personally delivered with receipt acknowledged or
telecopied or telexed and electronically confirmed, or 48 hours after being
deposited into the custody of a nationally recognized overnight courier for next
day delivery, or five business days after the same shall have been placed in the
federal mail as aforesaid. Failure or delay in delivering copies of any consent,
notice, demand, request, approval, declaration or other communication to the
persons designated above to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.

8.2 Binding Effect; Benefits. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective successors and
permitted assigns. Notwithstanding anything contained herein to the contrary,
nothing in this Agreement, expressed or implied, is intended to confer on any
person (other than the parties hereto, the Buyer Indemnitees (but only with
respect to Section 5 hereof), or their respective successors and permitted
assigns) any rights, remedies, obligations or liabilities under or by reason of
this Agreement.



--------------------------------------------------------------------------------

8.3 Entire Agreement. This Agreement, together with the Exhibits, Schedules and
other agreements and documents contemplated hereby, constitutes the final
written expression of all of the agreements between the parties, and is a
complete and exclusive statement of those terms. Except as specifically included
or referred to herein, this Agreement and the Exhibits, Schedules and other
agreements and documents contemplated hereby supersede all prior understandings,
negotiations and agreements concerning the matters specified herein, including,
without limitation, that certain Confidentiality Agreement dated December 11,
2007 and that certain Letter of Intent dated January 31, 2008. Any
representations, promises, warranties or statements made by any party that
differ in any way from the terms of this written Agreement, and the Exhibits,
Schedules and other agreements and documents contemplated hereby, shall be given
no force or effect (except as specifically included or referred to herein). The
parties specifically represent, each to the others, that there are no additional
or supplemental agreements between them related in any way to the matters herein
contained unless specifically included or referred to herein. No addition to or
modification or amendment of any provision hereof shall be binding upon any
party hereto unless made in writing and signed by all parties hereto.

8.4 Governing Law. THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY,
INTERPRETATION, PERFORMANCE AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION,
PROVISIONS CONCERNING LIMITATIONS OF ACTION), SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (EXCLUSIVE OF THE CONFLICT OF
LAW PROVISIONS THEREOF) APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

8.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument; but in making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart. It is not
necessary that each party execute the same counterpart, so long as identical
counterparts are executed by all parties. Executed signature pages to any
counterpart instrument may be detached and affixed to a single counterpart,
which single counterpart with multiple signature pages affixed thereto
constitutes an original counterpart instrument. All such counterpart signature
pages shall be read as though one and they shall have the same force and effect
as if all of the parties had executed a single signature page.

8.6 Headings. Headings of the Sections of this Agreement are for the convenience
of reference only, and shall be given no substantive or interpretive effect
whatsoever.

8.7 Waivers. Any party may, by written notice to the other parties, (i) extend
the time for the performance of any of the obligations or other actions of the
other parties hereunder; (ii) waive any inaccuracies in the representations or
warranties of the other parties contained herein or in any other agreement or
document delivered pursuant



--------------------------------------------------------------------------------

hereto; (iii) waive compliance with any of the conditions or covenants of the
other parties contained herein; or (iv) waive performance of any of the
obligations of the other parties hereunder. Except as provided in the preceding
sentence, no action taken pursuant hereto, including without limitation any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained herein. No failure or delay on the
part of any party in exercising any right, privilege, power or remedy under this
Agreement, and no course of dealing among the parties, shall operate as a waiver
of such right, privilege, power or remedy; nor shall any single or partial
waiver or exercise of any right, privilege, power or remedy under this Agreement
preclude any other or further exercise of such right, privilege, power or
remedy, or the exercise of any other right, privilege, power or remedy. No
notice or demand on any party in any case shall entitle such party to any other
or future notice or demand in any similar or other circumstances or constitute a
waiver of the right of the party giving such notice or making such demand to
take any other or future action in any circumstances without notice or demand.

8.8 Merger of Documents. This Agreement and all agreements and documents
contemplated hereby constitute one agreement and are interdependent upon each
other in all respects.

8.9 Incorporation of Exhibits and Schedules. All Exhibits and Schedules attached
hereto are by this reference incorporated herein and made a part hereof for all
purposes as if fully set forth herein.

8.10 Severability. If for any reason whatsoever, any one or more of the
provisions hereof shall be held or deemed to be illegal, inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision illegal,
inoperative, unenforceable or invalid in any other case or of rendering any of
the other provisions hereof illegal, inoperative, unenforceable or invalid.
Furthermore, in lieu of each illegal, invalid, unenforceable or inoperative
provision, there shall be added automatically, as part of this Agreement, a
provision similar in terms of such illegal, invalid, unenforceable or
inoperative provision as may be possible and as shall be legal, valid,
enforceable and operative.

8.11 Assignability. Neither this Agreement nor any of the parties’ rights
hereunder may be assigned or otherwise transferred by any party without the
prior written consent of the other parties; provided, however, that Buyer’s or
its successors’ or assigns’ rights hereunder may be assigned or otherwise
transferred, in whole or in part, without any other party’s consent (i) to any
successor by merger or consolidation, (ii) to any bank or other financial
institution, or to any individual, partnership, corporation or other entity,
providing any financing to Buyer, its successors or assigns, or (iii) to any
individual, partnership, corporation or other entity deriving title from Buyer,
or its successors or assigns, to all or substantially all of the Purchased
Assets as constituted on the date of any such transfer. No assignment or other
transfer permitted by this Section 8.11 shall operate as a release of the
assignor’s obligations or liabilities hereunder, and the assignor shall remain
liable hereunder notwithstanding such assignment or other transfer. In the



--------------------------------------------------------------------------------

event of any assignment or other transfer permitted by this Section 8.11, an
instrument of assignment shall be executed by the assignee and shall expressly
state that the assignee assumes all of the applicable obligations and
liabilities of the assignor contained herein.

8.12 Drafting. The parties acknowledge and confirm that each of their respective
attorneys have participated jointly in the review and revision of this Agreement
and that it has not been written solely by counsel for one party. The parties
therefore stipulate and agree that the rule of construction to the effect that
any ambiguities are to be or may be resolved against the drafting party shall
not be employed in the interpretation of this Agreement to favor any party
against another.

8.13 References. The use of the words “hereof,” “herein,” “hereunder,”
“herewith,” “hereto,” “hereby,” and words of similar import shall refer to this
entire Agreement, and not to any particular article, section, subsection,
clause, or paragraph of this Agreement, unless the context clearly indicates
otherwise.

8.14 Calendar Days, Weeks and Months. Unless otherwise, specified herein, any
reference to “day,” “week,” or “month” herein shall mean a calendar day, week or
month.

8.15 Gender; Plural and Singular. Where the context clearly indicates otherwise,
the singular shall include the plural and vice versa. Whenever the masculine,
feminine or neuter gender is used inappropriately in this Agreement, this
Agreement shall be read as if the appropriate gender had been used.

8.16 Cumulative Rights. All rights and remedies specified herein are cumulative
and are in addition to, not in limitation of, any rights or remedies the parties
may have at law, in equity, or otherwise, and all such rights and remedies may
be exercised singularly or concurrently.

8.17 No Implied Covenants. Each party, against the other, waives and
relinquishes any right to assert, either as a claim or as a defense, that the
other party is bound to perform or liable for the nonperformance of any implied
covenant or implied duty or implied obligation.

8.18 Attorneys’ Fees. The prevailing party in any dispute between the parties
arising out of the interpretation, application or enforcement of any provision
hereof shall be entitled to recover all of its reasonable attorney’s fees and
costs whether suit be filed or not, including without limitation costs and
attorneys’ fees related to or arising out of any trial or appellate proceedings.

8.19 Indirect Action. Where any provision hereof refers to action to be taken by
any person or party, or which such person or party is prohibited from taking,
such provision shall be applicable whether the action in question is taken
directly or indirectly by such person or party.



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank-Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year hereinabove first set forth.

 

BUYER: ARBOR-CROWLEY, INC. By:  

/s/ David H. Dingus

Name:   David H. Dingus Title:   President AZZ: AZZ incorporated By:  

/s/ David H. Dingus

Name:   David H. Dingus Title:   President and Chief Executive Officer SELLER:
AAA INDUSTRIES, INC. By:  

/s/ Laxman Alreja

Name:   Laxman Alreja Title:   President SHAREHOLDERS: By:  

/s/ Laxman Alreja

Name:   Laxman Alreja, as duly appointed agent and attorney-in-fact for the
Shareholders identified on Schedule 3.3 attached hereto, pursuant to Shareholder
Agreement dated March 8, 2008



--------------------------------------------------------------------------------

The following Exhibits and Schedules are omitted pursuant to Item 601(b)(2) of
Regulation S-K. A supplemental copy of such Exhibits and Schedules shall be
furnished to the Securities and Exchange Commission upon request.

 

Exhibit A   Form of Bill of Sale, Assignment and Assumption Agreement B   Form
of Warranty Deed C   Form of Escrow Agreement D   Financial Statements E   Form
of Receivables Guaranty F   Kevin Irving Employment Agreement G   Form of FIRPTA
Certificate H   Purchased Assets Value and Assumed Liabilities Value Calculation
I   Laxman Alreja Consulting Agreement Schedule   1.1.1   Certain Purchased
Assets 1.1.1(a)   Certain Leased Assets 1.1.2   Excluded Assets 1.2A   Certain
Assumed Liabilities 1.2B   Assumed Contracts 1.3(viii)   Minnesota Plant
Liabilities 3.1   Subsidiaries 3.2   Seller’s and Shareholders’ Third Party
Consents Required 3.3   Ownership of Capital Stock of Seller 3.5   Certain
Changes or Events 3.6   Tax Matters 3.7   Condition of Purchased and Leased
Assets 3.10   Business Property Rights 3.11   Real Property 3.11(b)   Leases
3.11(c)   Copies of Leases and Other Real Property Documentation That Has Not
Been Made Available to Buyer 3.12   Encumbrances 3.13   Licenses and Permits
3.14   Compliance with Law 3.15   Pending or Threatened Litigation or Claims
3.16   Contracts 3.16(a)   Nonassignable Contracts 3.17   Employment and Labor
Agreements 3.18   Employee Plans 3.21   Insurance 3.22   Environmental Matters
3.20(a)   Environmental Assessment Reports 3.21(a)   Customers 3.21(b)  
Suppliers 6.9   Employees of Seller and Annual Compensation Rates 6.11.4   Title
Policies